Exhibit 10.1

CAPITAL ONE FINANCIAL CORPORATION

 

--------------------------------------------------------------------------------

$4,200,000,000

BRIDGE LOAN AGREEMENT

Dated as of May 9, 2006

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Book Managers and Joint Lead Arrangers

CITIGROUP GLOBAL MARKETS INC.

as Syndication Agent

JPMORGAN CHASE BANK, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

SECTION 1. Definitions and Accounting Matters.

   1   

1.01

  

Certain Defined Terms.

   1   

1.02

  

Accounting Terms and Determinations.

   15   

1.03

  

Types of Loans.

   16

SECTION 2. Commitments, Etc.

   16   

2.01

  

Loans.

   16   

2.02

  

The Borrowing.

   16   

2.03

  

Changes of Commitments.

   16   

2.04

  

Facility Fee.

   17   

2.05

  

Lending Offices.

   17   

2.06

  

Several Obligations; Remedies Independent.

   17   

2.07

  

Evidence of Debt.

   17   

2.08

  

Conversion and Continuation.

   18   

2.09

  

Prepayments and Mandatory Commitment Reductions.

   18

SECTION 3. Payments of Principal and Interest.

   19   

3.01

  

Repayment of Loans.

   19   

3.02

  

Interest.

   19

SECTION 4. Payments; Pro Rata Treatment; Computations; Etc.

   20   

4.01

  

Payments.

   20   

4.02

  

Pro Rata Treatment.

   21   

4.03

  

Computations.

   21   

4.04

  

Minimum Amounts.

   22   

4.05

  

Certain Notices.

   22   

4.06

  

Non-Receipt of Funds by the Administrative Agent.

   23   

4.07

  

Sharing of Payments, Etc.

   23

SECTION 5. Yield Protection, Etc.

   25   

5.01

  

Additional Costs.

   25   

5.02

  

Limitation on Types of Loans.

   27   

5.03

  

Illegality.

   27   

5.04

  

Treatment of Affected Loans.

   27   

5.05

  

Compensation.

   28   

5.06

  

Taxes.

   28   

5.07

  

Replacement of Lenders.

   31

SECTION 6. Conditions Precedent.

   32   

6.01

  

Conditions to Effectiveness.

   32   

6.02

  

The Borrowing.

   33

 

Bridge Loan Agreement



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties.

   34   

7.01

  

Corporate Existence.

   34   

7.02

  

Financial Condition.

   34   

7.03

  

Litigation.

   34   

7.04

  

No Breach.

   35   

7.05

  

Action.

   35   

7.06

  

Approvals.

   35   

7.07

  

ERISA.

   35   

7.08

  

Taxes.

   35   

7.09

  

Investment Company Act.

   36   

7.10

  

Environmental Matters.

   36   

7.11

  

True and Complete Disclosure.

   36

SECTION 8. Covenants.

   36   

8.01

  

Financial Statements Etc.

   37   

8.02

  

Litigation.

   39   

8.03

  

Existence, Etc.

   40   

8.04

  

Insurance.

   41   

8.05

  

Prohibition of Fundamental Changes.

   41   

8.06

  

Limitation on Liens.

   42   

8.07

  

Financial Covenants.

   43   

8.08

  

Regulatory Capital.

   43   

8.09

  

Lines of Business.

   44   

8.10

  

Use of Proceeds.

   44

SECTION 9. Events of Default.

   44

SECTION 10. The Administrative Agent.

   47   

10.01

  

Appointment, Powers and Immunities.

   47   

10.02

  

Reliance by Administrative Agent.

   48   

10.03

  

Defaults.

   48   

10.04

  

Rights as a Lender.

   49   

10.05

  

Indemnification.

   49   

10.06

  

Non-Reliance on Administrative Agent and Other Lenders.

   49   

10.07

  

Failure to Act.

   50   

10.08

  

Resignation or Removal of Administrative Agent.

   50   

10.09

  

Co-Agents; Etc.

   50

SECTION 11. Miscellaneous.

   50   

11.01

  

Waiver.

   51   

11.02

  

Notices.

   51   

11.03

  

Expenses, Etc.

   52   

11.04

  

Amendments, Etc.

   52   

11.05

  

Successors and Assigns.

   53

 

Bridge Loan Agreement

ii



--------------------------------------------------------------------------------

  

11.06

  

Assignments and Participations.

   53   

11.07

  

Survival.

   57   

11.08

  

Captions.

   57   

11.09

  

Counterparts.

   57   

11.10

  

Governing Law; Submission to Jurisdiction.

   57   

11.11

  

Waiver of Jury Trial.

   57   

11.12

  

Treatment of Certain Information; Confidentiality.

   58   

11.13

  

USA PATRIOT Act

   59

 

SCHEDULE 2.01

   —      Commitments

SCHEDULE 7.03

   —      Certain Litigation

EXHIBIT A

   —      Form of Note

EXHIBIT B-1

   —      Form of Opinion of Clifford Chance US LLP, special New York counsel to
the Borrower

EXHIBIT B-2

   —      Form of Opinion of Internal Counsel of the Borrower

EXHIBIT C

   —      Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMorgan

EXHIBIT D

   —      Form of Notice of Borrowing

EXHIBIT E

   —      Form of Confidentiality Agreement

EXHIBIT F

   —      Form of Assignment and Assumption

EXHIBIT G

   —      Form of Continuation Notice

 

Bridge Loan Agreement

iii



--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT dated as of May 9, 2006 among:

CAPITAL ONE FINANCIAL CORPORATION, a corporation organized under the laws of the
State of Delaware (the “Borrower”);

each lender that is a signatory hereto identified under the caption “LENDERS” on
the signature pages hereto and each lender that becomes a “Lender” after the
date hereof pursuant to Section 11.06(b) hereof (individually, a “Lender” and,
collectively, the “Lenders”); and

JPMORGAN CHASE BANK, N.A., as agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

The Borrower has requested that the Lenders agree to make loans to it in an
aggregate amount up to but not exceeding $4,200,000,000, to be used to assist in
financing the merger of North Fork Bancorporation, Inc. (“North Fork”) with and
into the Borrower pursuant to the Merger Agreement as defined below, and the
Lenders and the Administrative Agent are willing to make such loans, on and
subject to the terms and conditions provided herein.

Accordingly, the parties hereto hereby agree as follows:

SECTION 1. Definitions and Accounting Matters.

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

“Administrative Agent’s Account” shall mean the account of the Administrative
Agent most recently designated by the Administrative Agent for such purpose by
notice to the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly controls, or is under common control with, or is
controlled by, the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). Notwithstanding the foregoing, (a) no individual shall be an
Affiliate of a specified Person solely by reason of his or her being a director,
officer or employee of such specified Person or any of its Subsidiaries and
(b) a Person and its Subsidiaries shall not be Affiliates of one another.

 

Bridge Loan Agreement



--------------------------------------------------------------------------------

“Applicable Facility Fee Percentage” or “Applicable Margin” shall mean, for any
day, the respective rate per annum set forth in the table below opposite the
reference to the Rating Level prevailing on such day under the caption
“Applicable Facility Fee Percentage” or “Applicable Margin”, as the case may be:

 

Rating Level

   Applicable Facility Fee
Percentage    

Applicable

Margin

 

Rating Level 1

   0.030 %   0.200 %

Rating Level 2

   0.045 %   0.250 %

Rating Level 3

   0.050 %   0.300 %

Rating Level 4

   0.070 %   0.400 %

Rating Level 5

   0.090 %   0.500 %

Each change in the Applicable Facility Fee Percentage or Applicable Margin
resulting from a change in the Debt Rating shall become effective on the date of
announcement or publication by the relevant Rating Agency of a change in the
Debt Rating or, in the absence of such announcement or publication, on the
effective date of such change.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan in its Administrative Questionnaire or such
other office of such Lender (or of an affiliate of such Lender) as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
its Applicable Lending Office.

“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into by a Lender and an assignee (with the consent of any Person whose
consent is required by Section 11.06(b) hereof), and accepted by the
Administrative Agent, in the form of Exhibit F or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from and including the date of this
Agreement to but not including the date that is 364 days following the date of
this Agreement.

“Bank Regulatory Authority” shall mean the Board of Governors of the Federal
Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation and any other relevant bank regulatory authority (including, without
limitation, relevant state bank regulatory authorities) having jurisdiction over
the Borrower.

 

Bridge Loan Agreement

2



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.

“Base Rate” shall mean, for any day, a rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus 1/2 of 1% per annum and (b) the
Prime Rate for such day. Each change in any interest rate provided for herein
based upon the Base Rate resulting from a change in the Base Rate shall take
effect at the time of such change in the Base Rate.

“Base Rate Loans” shall mean Loans that at the time bear interest at rates based
upon the Base Rate.

“Basle Accord” shall mean the proposals for risk-based capital framework
described by the Basle Committee on Banking Regulations and Supervisory
Practices in its paper entitled “International Convergence of Capital
Measurement and Capital Standards” dated July 1988, as amended, modified and
supplemented and in effect from time to time or any replacement thereof.

“BHC Act” shall mean the Bank Holding Company Act of 1956, as amended.

“Borrowing” shall mean the borrowing by the Borrower of the Loans.

“Borrowing Date” shall mean the date of the Loans.

“Business Day” shall mean any day (a) on which commercial banks are not
authorized or required to close in New York City and (b) if such day relates to
a payment or prepayment of principal of or interest on, or an Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
payment, prepayment or Interest Period, that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“COB” shall mean Capital One Bank, a bank organized under the laws of the
Commonwealth of Virginia.

“COBE” shall mean Capital One Bank (Europe) PLC, a corporation organized under
the laws of England.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

Bridge Loan Agreement

3



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make its Loan, as such commitment may be (a) reduced from time to time
pursuant to Section 2.03 hereof or (b) reduced or increased pursuant to
assignments by or to such Lender pursuant to Section 11.06 hereof. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“CONA” shall mean Capital One, National Association (f/k/a Hibernia National
Bank), a national banking association organized under the laws of the United
States of America.

“Continue”, “Continuation” and “Continued” each refer to the continuation of
Loans as Eurodollar Loans from one Interest Period to the next.

“Continuing Directors” shall mean (a) persons who are members of the Board of
Directors of the Borrower on the date hereof and (b) persons who become members
of the Board of Directors of the Borrower after the date hereof (i) whose
election or nomination for election was approved by a vote of a majority of the
then Continuing Directors and (ii) who were not so elected or nominated in
connection with, or in contemplation of, any transaction of the type referred to
in Section 8.05.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.08.

“Cumulative Equity Proceeds” shall mean, as of any date of determination, the
aggregate amount of all cash received on or prior to such date of determination
by the Borrower and its Subsidiaries in respect of any Equity Issuance effected
after March 31, 2006 net of expenses incurred by the Borrower and its
Subsidiaries in connection therewith.

“Cumulative Net Income” shall mean, as of any date of determination, the
aggregate net operating income of the Borrower and its consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
for each fiscal quarter of the Borrower (a) commencing with the fiscal quarter
ended June 30, 2006 and (b) ending with the fiscal quarter most recently ended
on or prior to such date of determination; provided that Cumulative Net Income
shall be determined exclusive of any fiscal quarter for which the net operating
income of the Borrower and its consolidated Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) is less than
zero.

“Debt Rating” shall mean, as of any date of determination thereof, the rating
most recently published by a Rating Agency relating to the unsecured,
unsupported, non-credit enhanced senior long-term Dollar-denominated debt
obligations of the Borrower.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Defaulting Lender” shall have the meaning assigned to such term in
Section 11.04 hereof.

 

Bridge Loan Agreement

4



--------------------------------------------------------------------------------

“Delinquency Ratio” shall mean, on any date, the ratio of (a) all Past Due
Receivables on such date to (b) the aggregate amount of all Managed Receivables
on such date.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Double Leverage Ratio” shall mean, on any date, the ratio of (a) the sum of
(i) Intangibles (other than goodwill) on such date plus (ii) the aggregate
investment of the Borrower on such date in the capital stock of its Subsidiaries
as reported pursuant to Section 8.01(a) or 8.01(b) hereof (including the
Borrower’s interest in undistributed earnings of its Subsidiaries), to (b) Net
Worth on such date.

“Effective Date” shall mean the first date on which the Administrative Agent
notifies the Borrower and the Lenders that all of the conditions set forth in
Section 6.01 hereof have been satisfied.

“Environmental Laws” shall mean any and all present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
the environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes
into the indoor or outdoor environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or toxic or
hazardous substances or wastes.

“Equity Issuance” shall mean (a) any issuance or sale by the Borrower or any of
its Subsidiaries of (i) any of its capital stock, (ii) any warrants or options
exercisable in respect of its capital stock (other than any capital stock of the
Borrower or any warrants or options to purchase any capital stock of the
Borrower that are issued to directors, officers or employees of the Borrower or
any of its Subsidiaries pursuant to employee benefit plans established in the
ordinary course of business, or any capital stock of the Borrower issued upon
the exercise of any such warrants or options) or (iii) any other security or
instrument representing an equity interest (or the right to obtain any equity
interest) in the Borrower or any of its Subsidiaries or (b) the receipt by the
Borrower or any of its Subsidiaries from any Person not a shareholder of the
Borrower of any capital contribution (whether or not evidenced by any equity
security issued by the recipient of such contribution); provided that Equity
Issuance shall not include (i) any such issuance or sale by any Subsidiary of
the Borrower to the Borrower or any Wholly Owned Subsidiary of the Borrower or
(ii) any capital contribution by the Borrower or any Wholly Owned Subsidiary of
the Borrower to any Subsidiary of the Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which

 

Bridge Loan Agreement

5



--------------------------------------------------------------------------------

the Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which the Borrower is a
member.

“Eurodollar Loans” shall mean Loans that at the time bear interest at rates
based on the Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate for deposits in Dollars for a period comparable to
such Interest Period which appears on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
as of 11:00 a.m., London time, on the day that is two London Banking Days
preceding the first day of such Interest Period; provided that, if such rate
does not appear on the relevant Telerate Service Page, the “Eurodollar Rate”
shall be the arithmetic mean (rounded upwards, if necessary, to the nearest four
decimal places), as determined by the Administrative Agent, of the rates per
annum quoted by the respective Reference Lenders at approximately 11:00 a.m.
London time (or as soon thereafter as practicable) on the day that is two London
Banking Days prior to the first day of such Interest Period for the offering by
the respective Reference Lenders to leading banks in the London interbank market
of deposits denominated in Dollars having a term comparable to such Interest
Period and in an amount comparable to the principal amount of such Eurodollar
Loan to be made by the respective Reference Lenders. If any Reference Lender
does not timely furnish such information for determination of any Eurodollar
Rate, the Administrative Agent shall determine such Eurodollar Rate on the basis
of the information timely furnished by the remaining Reference Lenders.

“Events of Default” shall have the meaning assigned to such term in Section 9
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Excluded Representations” shall mean the representations and warranties made in
(a) the last sentence of Section 7.02 hereof and (b) Section 7.03 hereof (but
only insofar as the representation and warranty in Section 7.03 hereof relates
to proceedings that could have a Material Adverse Effect of the type referred to
clause (a), (b) or (e) of the definition thereof in this Section 1.01, but not
of the type referred to in clause (c) or (d) of said definition thereof).

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
June 29, 2004, as amended, among the Borrower, COB, FSB, COBE, the lenders party
thereto and JPMorgan Chase Bank, as administrative agent.

 

Bridge Loan Agreement

6



--------------------------------------------------------------------------------

“FDIA” shall mean the Federal Deposit Insurance Act, as amended from time to
time.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to JPMorgan on such Business Day on such transactions as determined
by the Administrative Agent.

“FSB” shall mean Capital One, F.S.B., a Federal savings bank organized under the
laws of the United States of America.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a basis consistent with those that, in accordance with
the second sentence of Section 1.02(a) hereof, are to be used in making the
calculations for purposes of determining compliance with this Agreement.

“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Indebtedness” shall mean, for any Person (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) non-contingent

 

Bridge Loan Agreement

7



--------------------------------------------------------------------------------

obligations of such Person (and, for the purposes of Section 9(b) hereof, all
contingent obligations of such Person) in respect of letters of credit, bankers’
acceptances or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; and (f) Indebtedness of others Guaranteed by such Person.

“Insured Subsidiary” shall mean any insured depositary institution (as defined
in 12 U.S.C. §1813(c) (or any successor provision), as amended, re-enacted or
redesignated from time to time), that is controlled (within the meaning of 12
U.S.C. §1841 (or any successor provision), as amended, re-enacted or
redesignated from time to time) by the Borrower.

“Intangibles” shall mean, as at any date, the aggregate amount (to the extent
reflected in determining the consolidated stockholders’ equity of the Borrower
and its consolidated Subsidiaries) of (a) all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within 12 months after the acquisition of such business)
subsequent to September 30, 1996 in the book value of any asset by the Borrower
or any of its consolidated Subsidiaries, (b) all Investments in unconsolidated
Subsidiaries and all equity investments in Persons that are not Subsidiaries and
(c) all unamortized debt discount and expense, unamortized deferred charges,
goodwill, patents, trademarks, service marks, trade names, anticipated future
benefit of tax loss carry-forwards, copyrights, organization or developmental
expenses and other intangible assets.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the period
commencing on the date such Loan is made or Converted to a Eurodollar Loan or on
the last day of the preceding Interest Period and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the relevant Borrower may select as provided in Section 4.05
hereof or any other period acceptable to all of the Lenders, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for any Loan would otherwise end after the Maturity Date, such
Interest Period shall end on the Maturity Date; (ii) each Interest Period that
would otherwise end on a day that is not a Business Day shall end on the next
succeeding Business Day unless such succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (iii) except as provided in clause (iv) below, no
Interest Period shall have a duration of less than one month and, if an Interest
Period would otherwise be a shorter period, the relevant Loan shall be a Base
Rate Loan for such period; and (iv) if each Lender shall have notified the
Administrative Agent that the requested Interest Period is available (but
subject to the foregoing clauses (i) and (ii)), a Eurodollar Loan may be made
available for a specified Interest Period of less than one month or for an
Interest Period of nine or 12 months.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures,

 

Bridge Loan Agreement

8



--------------------------------------------------------------------------------

partnership or other ownership interests or other securities of any other Person
or any agreement to make any such acquisition (including, without limitation,
any “short sale” or any sale of any securities at a time when such securities
are not owned by the Person entering into such sale); (b) the making of any
deposit with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; or (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person.

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“Lien” shall mean, with respect to any Property, any mortgage, lien, pledge,
charge, security interest, encumbrance or arrangement for priority or preference
of any kind in respect of such Property. For purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) or, in the case of any security, any third party
right to purchase, in each case relating to such Property.

“Loans” shall mean the loans provided for by Section 2.01(a) hereof.

“London Banking Day” shall mean any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Majority Lenders” shall mean, subject to the last paragraph of Section 11.04
hereof, Lenders having more than 50% of the aggregate amount of the Commitments
or, if the Commitments shall have terminated, Lenders holding more than 50% of
the aggregate unpaid principal amount of the Loans.

“Managed Receivables” shall mean, on any date, the sum for the Borrower and its
consolidated Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) all on-balance sheet credit card
loans and other finance receivables plus (b) all on-balance sheet credit card
loans and other finance receivables held for securitization plus (c) all
securitized credit card loans and other finance receivables; provided that, as
the term “Managed Receivables” is used in the definition of “Tier 1 Capital to
Managed Receivables Ratio”, clauses (a), (b) and (c) above shall be determined
exclusive of securitized on-balance sheet finance receivables.

“Margin Stock” shall mean “margin stock” within the meaning of Regulations T, U
and X.

 

Bridge Loan Agreement

9



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or capitalization of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its material obligations under this Agreement or the Notes, (c) the
validity or enforceability of the obligations of the Borrower under this
Agreement or the Notes, (d) the rights and remedies of the Lenders and the
Administrative Agent against the Borrower under this Agreement or the Notes or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable by the Borrower in connection therewith.

“Material Subsidiary” shall mean, at any time, any Subsidiary of the Borrower
which, at the time any determination is being made, would constitute a
“significant subsidiary” of the Borrower as defined in Rule 1-02 of Regulation
S-X of the SEC as in effect on the date hereof.

“Maturity Date” shall mean the earlier of (a) the date 364 days after the date
by which the conditions set forth in Sections 6.01 and 6.02 shall have been
satisfied or waived in accordance with this Agreement and (b) December 1, 2007,
provided, that if such date is not a Business Day, the Maturity Date shall be
the immediately preceding Business Day.

“Merger” shall mean the merger of North Fork with and into the Borrower pursuant
to the Merger Agreement.

“Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
March 12, 2006 by and between North Fork and the Borrower, as amended.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by the Borrower or
any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Worth” shall mean, on any date, the consolidated stockholders’ equity of
the Borrower and its consolidated Subsidiaries determined as of such date on a
consolidated basis without duplication in accordance with GAAP.

“NFB” shall mean North Fork Bank, a bank organized under the laws of the State
of New York.

“North Fork” shall have the meaning assigned to such term in the recitals
hereto.

“Note” shall mean a promissory note of the Borrower in substantially the form of
Exhibit A hereto issued pursuant to Section 2.07(d) hereof, and all promissory
notes delivered in substitution or exchange thereof, in each case as the same
shall be modified and supplemented and in effect from time to time.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit D
hereto, duly completed, executed and delivered by the Borrower.

 

Bridge Loan Agreement

10



--------------------------------------------------------------------------------

“Notice of Continuation” shall mean a notice substantially in the form of
Exhibit G hereto, duly completed, executed and delivered by the Borrower.

“Other Taxes” shall have the meaning assigned to such term in Section 5.06(b)
hereof.

“Participant” shall have the meaning assigned to such term in Section 11.06(c)
hereof.

“Past-Due Receivables” shall mean, on any date, the sum for the Borrower and its
consolidated Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) all Managed Receivables the minimum
payments on which are at least 90 days overdue on such date plus (b) all other
assets which have been, in accordance with the Borrower’s or the relevant
Subsidiary’s credit policies with respect to such assets, classified as
non-performing assets; provided that, Managed Receivables that are credit card
loans, whether or not at least 90 days overdue, shall not constitute “Past-Due
Receivables” to the extent of any cash balance of the account debtor on such
loan on deposit with the creditor (but only to the extent such creditor is
entitled under an agreement governing such credit card loan to set off such cash
balances against the obligations of the account debtor under such loan and to
the extent such cash balances are not subject to any other set-off or deduction
by such creditor or any of its affiliates against a matured obligation owing by
such debtor).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
the Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

“Post-Default Rate” shall mean a rate equal to 2% per annum plus the Base Rate
as in effect from time to time plus the Applicable Margin, provided that, with
respect to principal of a Eurodollar Loan that shall become due (whether at
stated maturity, by acceleration, by optional or mandatory prepayment or
otherwise) on a day other than the last day of the Interest Period therefor, the
“Post-Default Rate” shall be, for the period from and including such due date to
but excluding the last day of such Interest Period, 2% per annum plus the
interest rate for such Loan as provided in Section 3.02 hereof and, thereafter,
the rate provided for above in this definition.

“Prime Rate” shall mean the rate of interest from time to time announced by
JPMorgan at the Principal Office as its prime commercial lending rate.

 

Bridge Loan Agreement

11



--------------------------------------------------------------------------------

“Principal Office” shall mean the principal office of JPMorgan, located on the
date hereof at 270 Park Avenue, New York, New York 10017.

“Principal Subsidiary” shall mean (i) each of COB, FSB, CONA and (after the
Effective Time (as defined in the Merger Agreement)) NFB, and (ii) any other
direct or indirect Subsidiary of the Borrower engaged primarily in commercial
banking or in the extension of consumer credit to third parties or
securitizations of receivables related to commercial loans or such consumer
credit that constitutes a “significant subsidiary” within the meaning of
Regulation S-X adopted by the SEC.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Quarterly Dates” shall mean the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Rating Agencies” shall mean Moody’s Investors Service, Inc. and Standard &
Poor’s Ratings Services or, in each case, any successor nationally recognized
statistical rating organization.

“Rating Levels” shall mean, on any date of determination, (a) Rating Level 1 if
the Debt Rating by the Rating Agencies is at least equal to “A1” or “A+”,
(b) Rating Level 2 if the Debt Rating by the Rating Agencies is at least equal
to “A2” or “A”, but does not fall within Rating Level 1, (c) Rating Level 3 if
the Debt Rating by the Rating Agencies is at least equal to “A3” or “A-”, but
does not fall within Rating Level 1 or Rating Level 2, (c) Rating Level 4 if the
Debt Rating by the Rating Agencies is at least equal to “Baa1” or “BBB+”, but
does not fall within Rating Level 1, Rating Level 2 or Rating Level 3 or
(e) Rating Level 5 if the Debt Rating by the Rating Agencies is at least equal
to “Baa2” or “BBB”, but does not fall within Rating Level 1, Rating Level 2,
Rating Level 3 or Rating Level 4 or if none of the foregoing is applicable. If
the Debt Rating of any Rating Agency is one level below the Debt Rating of the
other Rating Agency, the “Rating Level” will be determined without regard to the
Debt Rating of such Rating Agency with the lower Rating Level. If the Debt
Rating of any Rating Agency is two or more levels below the Debt Rating of the
other Rating Agency, the “Rating Level” will be determined on the basis of the
Rating Level which is one level lower than the highest of the Rating Agencies’
Debt Ratings.

“Receivables” shall mean, with respect to the Borrower or any Principal
Subsidiary, any amount owing, from time to time, with respect to a commercial
loan, credit card, revolving or installment loan account, home equity line of
credit or residential mortgage loan account or other receivable owned by the
Borrower or such Principal Subsidiary, including, without limitation, amounts
owing to the Borrower or such Principal Subsidiary for payment of goods and
services, cash advances, convenience checks, membership fees, finance charges,
late charges, credit insurance premiums and cash advance fees and fees relating
to additional lending products, and any other receivables arising out of
financing transactions by the Borrower or such

 

Bridge Loan Agreement

12



--------------------------------------------------------------------------------

Principal Subsidiary; provided that the term “Receivables” shall not include any
of the foregoing that is subject to a securitization (whether on or off balance
sheet for the Borrower or such Principal Subsidiary) effected in the ordinary
course of business, including any “seller interest” or retained portion of any
securitization.

“Reference Lenders” shall mean JPMorgan and Citibank, N.A. (or their respective
Applicable Lending Offices, as the case may be).

“Register” shall have the meaning assigned to such term in Section 11.06(b)(iv)
hereof.

“Regulations A, D, T, U and X” shall mean, respectively, Regulations A, D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date hereof in Federal, state or foreign law or regulations (including, without
limitation, Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks including such
Lender of or under any Federal, state or foreign law or regulations (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Without limiting the effect of the foregoing, the Reserve Requirement shall
include any other reserves required to be maintained by such member banks by
reason of any Regulatory Change with respect to (i) any category of liabilities
that includes deposits by reference to which the Eurodollar Rate is to be
determined as provided in the definition of “Eurodollar Rate” in this
Section 1.01 or (ii) any category of extensions of credit or other assets that
includes Eurodollar Loans.

“Restricted Shares” shall mean shares of stock of or other ownership interests
in any Principal Subsidiary.

“SEC” shall mean the Securities and Exchange Commission, or any successor agency
charged with the administration and enforcement of the Securities Act and the
Exchange Act.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

Bridge Loan Agreement

13



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Voting Securities issued by such corporation, partnership,
limited liability company or other entity is at the time directly or indirectly
owned or controlled by such Person or one or more Subsidiaries of such Person or
by such Person and one or more Subsidiaries of such Person; provided, however,
that any special purpose subsidiary of the Borrower or any of its Subsidiaries
organized and operated solely to facilitate or conduct securitizations shall not
be deemed to be a Subsidiary of the Borrower.

“Swap Agreement” shall have the meaning given to such term in Section 101(53B)
of the Bankruptcy Code (as in effect on the date hereof).

“Syndication Agent” shall mean Citigroup Global Markets Inc.

“Tangible Net Worth” shall mean, on any date and with respect to the Borrower,
the consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries less Intangibles, all determined as of such date on a consolidated
basis without duplication in accordance with GAAP.

“Taxes” shall have the meaning assigned to such term in Section 5.06(a) hereof.

“Tier 1 Capital” shall mean, on any date, the amount, for the Borrower and its
consolidated Subsidiaries (determined on a consolidated basis) on such date, of
“Tier 1 capital”, within the meaning given to such term in the Capital Adequacy
Guidelines for State Member Banks published by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 208, Appendix A, as amended, modified and
supplemented and in effect from time to time or any replacement thereof).

“Tier 1 Capital to Managed Receivables Ratio” shall mean, on any date, the ratio
of (a) Tier 1 Capital (determined, for the purposes of this definition, in
accordance with GAAP) on such date to (b) Managed Receivables on such date.

“Total Commitments” shall mean $4,200,000,000, as such amount may be reduced
pursuant to Section 2.03 hereof.

“Transferee” shall have the meaning assigned to such term in Section 5.06(a)
hereof.

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

“Voting Securities” shall mean, with respect to any Person, securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such Person, irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency.

 

Bridge Loan Agreement

14



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Voting Securities issued by such corporation, partnership, limited
liability company or other entity (other than, in the case of a corporation,
directors’ qualifying shares) are directly or indirectly owned or controlled by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

1.02 Accounting Terms and Determinations.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in subsection (b) below) be
prepared in accordance with generally accepted accounting principles in the
United States of America, applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements under
Section 8.01(a) or (b) hereof, shall mean the audited financial statements as at
December 31, 2005 referred to in Section 7.02 hereof). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles in the United States of America applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 8.01
hereof (or, prior to the delivery of the first financial statements under
Section 8.01(a) or (b) hereof, used in the preparation of the audited financial
statements as at December 31, 2005 referred to in Section 7.02 hereof) unless
(i) the Borrower shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements or (ii) the Majority
Lenders shall so object in writing within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 8.01(a) or (b) hereof, shall mean the audited financial statements
referred to in Section 7.02 hereof). Notwithstanding the foregoing, the
accounting term “Tier 1 Capital” defined in Section 1.01 hereof shall be
interpreted by reference to the statutes or regulations referred to in said
definitions, as such statutes or regulations are amended, modified, supplemented
or replaced and in effect from time to time.

(b) The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 8.01 hereof (i) a
description in reasonable detail of any material variation between the
application of accounting principles in the United States of America employed in
the preparation of such statement and the application of accounting principles
in the United States of America employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of subsection (a) above and
(ii) reasonable estimates of the difference between such statements arising as a
consequence thereof.

 

Bridge Loan Agreement

15



--------------------------------------------------------------------------------

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in Section 8 hereof, the Borrower will not change the last
day of its fiscal year from December 31 of each year, or the last days of the
first three fiscal quarters in each of its fiscal years from March 31, June 30
and September 30 of each year, respectively.

1.03 Types of Loans. Loans hereunder are distinguished by “Type”. The “Type” of
a Loan refers to whether such Loan is a Base Rate Loan or a Eurodollar Loan,
each of which constitutes a Type.

SECTION 2. Commitments, Etc.

2.01 Loans. Each Lender severally agrees, on the terms and conditions of this
Agreement, to make one Loan to the Borrower in Dollars on a Business Day during
the Availability Period in a principal amount up to but not exceeding the amount
of the Commitment of such Lender and, as to all Lenders, in an aggregate
principal amount up to but not exceeding the Total Commitments.

2.02 The Borrowing. The Borrower shall give the Administrative Agent notice of
the Borrowing as provided in Section 4.05 hereof. Not later than 1:00 p.m. New
York time on the date specified for the Borrowing, each Lender shall make
available the amount of the Loan to be made by it to the Administrative Agent at
the Administrative Agent’s Account, in immediately available funds, for account
of the Borrower. The amount so received by the Administrative Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Borrower by remitting the same to the Exchange Agent as defined in and in
accordance with the Merger Agreement; provided that if such proceeds are not
required to be remitted immediately to said Exchange Agent, they shall be
remitted to and held by the Borrower in a segregated account in trust for the
Lenders until so remitted or applied as specified in Section 2.09(b)(ii) hereof
or shall have been used to pay fees and expenses due under this Agreement.

2.03 Changes of Commitments.

(a) The Total Commitments shall be automatically reduced to zero on the last day
of the Availability Period.

(b) The Commitments shall be reduced as provided in Section 2.09(b)(i).

(c) The Commitments shall be deemed terminated immediately upon the making of
the Borrowing.

(d) The Borrower shall have the right at any time or from time to time (i) to

 

Bridge Loan Agreement

16



--------------------------------------------------------------------------------

terminate the Commitments and (ii) to reduce the Total Commitments; provided
that (x) the Borrower shall give notice of each such termination or reduction as
provided in Section 4.05 hereof, (y) each partial reduction shall aggregate to
an integral multiple of $1,000,000 and not less than $25,000,000 and (z) no such
termination or reduction shall be effected unless such notice shall have been
given by the Borrower.

(e) The Commitments, once terminated or reduced, may not be reinstated.

2.04 Facility Fee. The Borrower shall pay to the Administrative Agent for
account of each Lender a facility fee on the daily average amount of such
Lender’s Commitment (regardless of utilization thereof), for the period from and
including October 2, 2006, to but not including the earlier of (a) the date the
Commitments are terminated or reduced to zero as provided herein and (b) the
last day of the Availability Period, at a rate per annum equal to the Applicable
Facility Fee Percentage, such fee to be payable on each Quarterly Date and on
the date the Commitments are terminated or reduced to zero; provided, that the
facility fee shall not accrue or become payable by the Borrower on the
Commitment of any Defaulting Lender during the period that such Lender is a
Defaulting Lender.

2.05 Lending Offices. The Loans of each Type made by each Lender shall be
maintained at such Lender’s Applicable Lending Office for Loans of such Type.

2.06 Several Obligations; Remedies Independent. The failure of any Lender to
make the Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor the Administrative Agent shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender, and (except
as otherwise provided in Section 4.06 hereof) no Lender shall have any
obligation to the Administrative Agent or any other Lender for the failure by
such other Lender to make the Loan required to be made by such other Lender. The
amounts payable by the Borrower at any time hereunder and under the Notes to
each Lender shall be a separate and independent debt, and each Lender shall
(without prejudice to the provisions of Section 9 hereof) be entitled to protect
and enforce its rights arising out of this Agreement and the Notes, and it shall
not be necessary for any other Lender or the Administrative Agent to consent to,
or be joined as an additional party in, any proceedings for such purposes.

2.07 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the date, amount, Type, interest
rate and duration of each Interest Period thereof, and amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amounts of the Loans made to the Borrower hereunder, the Type thereof
and the interest rate and each Interest Period applicable thereto, (ii) the
amount of any principal

 

Bridge Loan Agreement

17



--------------------------------------------------------------------------------

or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent from the Borrower hereunder for the account of the Lenders
and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request through the Administrative Agent that its Loan be
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender. Each Note
shall be dated the Borrowing Date, duly executed by the Borrower and payable to
such Lender in a principal amount equal to the amount of its Loan and otherwise
duly completed.

(e) No Lender shall be entitled to have its Note substituted or exchanged for
any reason, or subdivided for promissory notes of lesser denominations, except
in connection with a permitted assignment of all or any portion of such Lender’s
Commitment, Loan and Note pursuant to Section 5.07 or 11.06 hereof (and, if
requested by any Lender, the Borrower agrees to so exchange any Note).

2.08 Conversion and Continuation. The Borrower may, upon notice given to the
Agent in accordance with Section 4.04 hereof, Convert all or a portion of Loans
of one Type into Loans of the other Type or Continue any Eurodollar Loans;
provided, however, that any Conversion of Eurodollar Loans into Base Rate Loans
shall be made only on the last day of an Interest Period for such Eurodollar
Loan and any Conversion of Base Rate Loans into Eurodollar Loans shall be in an
amount not less than the minimum amount specified in Section 4.04. Each such
notice of a Conversion or Continuation shall, within the restrictions specified
above, specify (i) the date of such Conversion or Continuation, (ii) the Loans
to be Converted or Continued, and (iii) if such Conversion is into Eurodollar
Loans, the duration of the initial Interest Period for each such Loan. Each
notice of Conversion or Continuation shall be irrevocable and binding on the
Borrower.

2.09 Prepayments and Mandatory Commitment Reductions.

(a) Optional Prepayments. Subject to Section 4.04 hereof, the Borrower shall
have the right to prepay the Loans, at any time or from time to time, provided
that: (i) the Borrower shall give the Administrative Agent notice of each such
prepayment as provided in Section 4.05 hereof (and, upon the date specified in
any such notice of prepayment, the amount to be prepaid shall become due and
payable hereunder) and (ii) any prepayment of a Eurodollar Loan on a day other
than the last day of an Interest Period for such Loan shall be subject to the
payment of any compensation payable under Section 5.05 hereof.

 

Bridge Loan Agreement

18



--------------------------------------------------------------------------------

(b) Mandatory Prepayments and Commitment Reductions.

(i) The Commitments shall automatically be reduced, and if the Borrowing has
been made the Borrower shall prepay the outstanding Loans, on the date one
Business Day after the date of issuance by the Borrower of (x) hybrid securities
(including “enhanced TRUPS”), (y) subordinated debt securities and (z) senior
debt securities (other than senior debt securities having a maturity less than
one year from the date of issuance thereof, and other than Applicable Senior
Debt Securities (as defined below)), in each case in an aggregate amount equal
to the amount of the net cash proceeds of each such issuance. For purposes
hereof, “Applicable Senior Debt Securities” means senior debt securities of the
Borrower the proceeds of which are used to refinance other Indebtedness of the
Borrower, and senior debt securities of the Borrower the proceeds of which are
to be used within 90 days from the date of issuance thereof to refinance other
Indebtedness of the Borrower (as certified in writing by the Borrower to the
Administrative Agent within one Business Day following the date of issuance of
such securities).

(ii) If for any reason the Borrowing occurs but the Merger is not consummated
within five Business Days thereafter in accordance with the Merger Agreement,
the Borrower shall forthwith prepay the Loans in full (and any amounts in the
segregated account referred to in Section 2.02 hereof shall be applied to such
purpose).

(c) Prepayments in General. Amounts repaid or prepaid may not be reborrowed. All
prepayments shall be made together with interest accrued on the principal amount
prepaid.

SECTION 3. Payments of Principal and Interest.

3.01 Repayment of Loans. The Borrower hereby promises to pay to the
Administrative Agent for account of each Lender on the Maturity Date the full
principal amount of the Loan of such Lender.

3.02 Interest.

(a) Rate. The Borrower hereby promises to pay to the Administrative Agent for
account of each Lender interest on the unpaid principal amount of the Loan made
by such Lender for the period from and including the Borrowing Date to but
excluding the date such Loan shall be paid in full, at the following rates per
annum:

(i) while such Loan is a Base Rate Loan, the Base Rate (as in effect from time
to time); and

 

Bridge Loan Agreement

19



--------------------------------------------------------------------------------

(ii) while such Loan is a Eurodollar Loan, the Eurodollar Rate for each Interest
Period therefor plus the Applicable Margin.

Notwithstanding the foregoing, the Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest at the applicable
Post-Default Rate on any principal of the Loan made by such Lender, and on any
other amount payable by the Borrower to or for account of such Lender hereunder
or under any Note, that shall not be paid in full when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), for the period
from and including the due date thereof to but excluding the date the same is
paid in full.

(b) Payment. Accrued interest on each Loan shall be payable (i) in the case of
any Base Rate Loan, on each Quarterly Date and on the Maturity Date, (ii) in the
case of any Eurodollar Loan, on the last day of each Interest Period therefor
and, if such Interest Period is longer than three months, at three-month
intervals following the first day of such Interest Period and (iii) in the case
of any Loan, upon the payment or prepayment thereof (but only on the principal
amount so paid or prepaid), except that interest payable at the Post-Default
Rate shall be payable from time to time on demand.

(c) Notice. Promptly after the determination of any interest rate provided for
herein or any change therein, the Administrative Agent shall give notice thereof
to the Lenders and to the Borrower.

SECTION 4. Payments; Pro Rata Treatment; Computations; Etc.

4.01 Payments.

(a) Except to the extent otherwise provided herein, all payments of principal of
and interest on the Loans and of all other amounts to be made by the Borrower
under this Agreement and any Notes shall be made in Dollars and in immediately
available funds, without deduction, set-off or counterclaim, to the
Administrative Agent at the Administrative Agent’s Account not later than
1:00 p.m. New York time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). All amounts owing under this
Agreement and any Notes are denominated and payable in Dollars.

(b) Any Lender for whose account any such payment is to be made may (but shall
not be obligated to) debit the amount of any such payment that is not made by
such time to any ordinary deposit account of the Borrower with notice to the
Borrower and the Administrative Agent, provided that such Lender’s failure to
give such notice shall not affect the validity thereof.

(c) The Borrower shall, at the time of making each payment under this

 

Bridge Loan Agreement

20



--------------------------------------------------------------------------------

Agreement or any Note for account of any Lender, specify to the Administrative
Agent (which shall notify the intended recipient(s) thereof) the Loans or other
amounts payable by the Borrower hereunder to which such payment is to be applied
(and in the event that the Borrower fails to so specify, or if an Event of
Default has occurred and is continuing, the Administrative Agent may distribute
such payment to the Lenders for application in such manner as it or the Majority
Lenders, subject to Section 4.02 hereof, may determine to be appropriate).

(d) Each payment received by the Administrative Agent under this Agreement or
any Note for account of any Lender shall be paid by the Administrative Agent
promptly to such Lender, in Dollars and in immediately available funds, for
account of such Lender’s Applicable Lending Office.

(e) If the due date of any payment under this Agreement or any Note would
otherwise fall on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day unless such succeeding Business Day would
fall in the next calendar month, in which case such payment shall be made on the
next preceding Business Day.

4.02 Pro Rata Treatment. Except to the extent otherwise provided herein:

(a) the Loans shall be made by the Lenders, each payment of facility fee shall
be made to the Lenders, and each reduction under Section 2.09(b)(i) hereof and
termination or reduction under Section 2.03(d) hereof of the Commitments and all
Conversions and Continuations shall be applied to the respective Commitments of
the Lenders pro rata according to the amounts of their respective Commitments;

(b) except as otherwise provided in Section 5.04 hereof, Eurodollar Loans having
the same Interest Period shall be allocated among the Lenders pro rata according
to the amounts of their respective Commitments;

(c) each payment or prepayment of principal of the Loans shall be made by the
Borrower for account of the Lenders pro rata according to the respective unpaid
principal amounts of the Loans held by such Lenders; and

(d) each payment of interest on the Loans shall be made by the Borrower for
account of the Lenders pro rata according to the amounts of interest on the
Loans then due and payable by the Borrower to such Lenders.

4.03 Computations. Interest on Eurodollar Loans and facility fee shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable, and interest on Base Rate Loans shall be computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable. Notwithstanding the foregoing, for each day that the Base Rate is
calculated by reference to the Federal Funds Rate, interest on Base Rate Loans
shall be computed on the basis of a year of 360 days and actual days elapsed.

 

Bridge Loan Agreement

21



--------------------------------------------------------------------------------

4.04 Minimum Amounts. Each partial prepayment of principal of the Loans shall
aggregate to an integral multiple of $1,000,000 and not less than $25,000,000
(prepayments of Loans of different Types or, in the case of Eurodollar Loans,
having different Interest Periods at the same time hereunder to be deemed
separate prepayments for purposes of the foregoing, one for each Type or
Interest Period), provided that (a) the aggregate principal amount of Eurodollar
Loans having the same Interest Period shall aggregate to an integral multiple of
$1,000,000 and not less than $25,000,000 and (b) if any Eurodollar Loans would
otherwise be in a lesser principal amount for any period, such Loans shall be
Base Rate Loans during such period.

4.05 Certain Notices. The Notice of Borrowing and notices by the Borrower to the
Administrative Agent of terminations or reductions of the Commitments, of
Conversions and Continuations and of optional prepayments of Loans and the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 11:00 a.m. New York time on
the number of Business Days prior to the date of the relevant termination,
reduction, borrowing or prepayment or the first day of such Interest Period
specified below:

 

Type

  

Number of

Business Days Prior

Notice of Borrowing if for Base Rate Loans and notices of prepayment of Base
Rate Loans

   same day

Termination or reduction of Commitments

   3

Notice of Borrowing if for Eurodollar Loans or notices of prepayment of,
Conversion into, Continuation of, and duration of an Interest Period for,
Eurodollar Loans

   3

Each such notice of termination or reduction shall specify the aggregate amount
of the Commitments to be terminated or reduced and each notice of prepayment
shall specify the amount to be prepaid and the date of prepayment and each
notice of Conversion or Continuation shall specify the amount to be Converted or
Continued and the duration of the ensuing Interest Period therefor. The Notice
of Borrowing shall be in substantially the form of Exhibit D hereto and shall
specify the amount of the Borrowing (subject to Section 4.04 hereof) and the
Borrowing Date. The Notice of Continuation shall be substantially in the form of
Exhibit G hereto; provided, that if the Borrower shall fail to provide a timely
Notice of Continuation, the applicable Interest Period shall be deemed to be one
month. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice.

 

Bridge Loan Agreement

22



--------------------------------------------------------------------------------

4.06 Non-Receipt of Funds by the Administrative Agent. Unless the Administrative
Agent shall have been notified by a Lender or the Borrower (the “Payor”) prior
to the date on which the Payor is to make payment to the Administrative Agent of
(in the case of a Lender) the proceeds of the Loan to be made by such Lender
hereunder or (in the case of the Borrower) a payment to the Administrative Agent
for account of one or more of the Lenders hereunder (such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to the
Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date (the
“Advance Date”) such amount was so made available by the Administrative Agent
until the date the Administrative Agent recovers such amount at a rate per annum
equal to the Federal Funds Rate for such day and, if such recipient(s) shall
fail promptly to make such payment, the Administrative Agent shall be entitled
to recover such amount, on demand, from the Payor, together with interest as
aforesaid, provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to the Administrative Agent within three Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:

(i) if the Required Payment shall represent a payment to be made by the Borrower
to the Lenders, the Borrower and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Post-Default Rate (without duplication of the obligation of the
Borrower under Section 3.02 hereof to pay interest on the Required Payment at
the Post-Default Rate), it being understood that the return by the recipient(s)
of the Required Payment to the Administrative Agent shall not limit such
obligation of the Borrower under said Section 3.02 to pay interest at the
Post-Default Rate in respect of the Required Payment; and

(ii) if the Required Payment shall represent proceeds of the Loans to be made by
the Lenders to the Borrower, the Payor and the Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to Section 3.02 hereof, it being understood that the return by
the Borrower of the Required Payment to the Administrative Agent shall not limit
any claim the Borrower may have against the Payor in respect of such Required
Payment.

4.07 Sharing of Payments, Etc.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, banker’s lien or counterclaim a Lender may otherwise have,
each Lender

 

Bridge Loan Agreement

23



--------------------------------------------------------------------------------

shall be entitled, at its option (to the fullest extent permitted by law), to
set off and apply any deposit (general or special, time or demand, provisional
or final), or other indebtedness, held by it for the credit or account of the
Borrower at any of its offices, in Dollars, against any principal of or interest
on such Lender’s Loan or any other amount payable by the Borrower to such Lender
hereunder, that is not paid when due (regardless of whether such deposit or
other indebtedness is then due to the Borrower), in which case it shall promptly
notify the Borrower and the Administrative Agent thereof, provided that such
Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender shall obtain from the Borrower payment of any principal of or
interest on the Loan owing to such Lender or payment of any other amount owing
under this Agreement through the exercise of any right of set-off, banker’s lien
or counterclaim or similar right or otherwise (other than from the
Administrative Agent as provided herein), and, as a result of such payment, such
Lender shall have received a greater percentage of the principal of or interest
on such Loan or such other amounts due hereunder from the Borrower to such
Lender than the percentage received by any other Lender, it shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans or such other amounts,
respectively, owing to such other Lenders (or in interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders shall share the benefit
of such excess payment (net of any expenses that may be incurred by such Lender
in obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.

(c) The Borrower agrees that any Lender so purchasing such a participation (or
direct interest) may exercise all rights of set-off, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower. If, under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a set-off to which
this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.

 

Bridge Loan Agreement

24



--------------------------------------------------------------------------------

SECTION 5. Yield Protection, Etc.

5.01 Additional Costs.

(a) The Borrower shall pay directly to each Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs that such Lender determines are attributable to its maintaining
any Eurodollar Loan or any reduction in any amount receivable by such Lender
hereunder in respect of any such Loan (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

(i) subjects such Lender (or its Applicable Lending Office) to any Taxes; or

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than, in the case of any Lender for any period as to which the Borrower
is required to pay any amount under Section 5.01(d) hereof, the reserves against
“Eurocurrency liabilities” under Regulation D referred to therein) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender (including, without limitation, its Loan or any
deposits referred to in the definition of “Eurodollar Rate” in Section 1.01
hereof), or the Commitment of such Lender); or

(iii) imposes any other condition affecting this Agreement or its Loan or Note
(if any) or its Commitment.

(b) Without limiting the effect of the foregoing provisions of this Section 5.01
(but without duplication), if any Lender shall have determined that any law or
regulation or any interpretation, directive or request (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) of any court or governmental or monetary authority, (i) following any
Regulatory Change or (ii) implementing any risk-based capital guideline or other
requirement (whether or not having the force of law and whether or not the
failure to comply therewith would be unlawful) hereafter issued by any
government or governmental or supervisory authority implementing at the national
level any change in the Basle Accord, has or would have the effect of reducing
the rate of return on assets or equity of such Lender (or any Applicable Lending
Office of such Lender or any bank holding company of which such Lender is a
subsidiary) as a consequence of such Lender’s Commitment or its Loan to a level
below that which such Lender (or such Applicable Lending Office or such bank
holding company) could have achieved but for such law, regulation,
interpretation, directive or request, then the Borrower shall pay directly to
such Lender from time to time on request such amounts as such Lender may
determine to be necessary to compensate such Lender (or, without duplication,
such Applicable Lending Office or such bank holding company) for such reduction.

(c) Each Lender shall notify the Borrower of any event occurring after the

 

Bridge Loan Agreement

25



--------------------------------------------------------------------------------

date hereof entitling such Lender to compensation from the Borrower under
paragraph (a) or (b) of this Section 5.01 as promptly as practicable, but in any
event within 45 days, after such Lender obtains actual knowledge thereof;
provided that (i) if any Lender fails to give such notice within 45 days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable by the Borrower pursuant to this Section 5.01 in respect of
any costs resulting from such event, be entitled to payment under this
Section 5.01 only for costs incurred from and after the date 45 days prior to
the date that such Lender does give such notice and (ii) each Lender will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole opinion of such Lender, be disadvantageous to such Lender, except that such
Lender shall have no obligation to designate an Applicable Lending Office
located in the United States of America. Each Lender will furnish to the
Borrower a certificate setting forth the basis and amount of each request by
such Lender for compensation under paragraph (a) or (b) of this Section 5.01.
Determinations and allocations by any Lender for purposes of this Section 5.01
of the effect of any Regulatory Change pursuant to paragraph (a) of this
Section 5.01, or of the effect of capital maintained pursuant to paragraph (b)
of this Section 5.01, on its costs or rate of return of maintaining its Loan or
its obligation to make its Loan, or on amounts receivable by it in respect of
its Loan, and of the amounts required to compensate such Lender under this
Section 5.01, shall be conclusive, provided that such determinations and
allocations are made on a reasonable basis.

(d) Without limiting the effect of the foregoing, the Borrower shall pay to each
Lender on the last day of each Interest Period so long as such Lender is
maintaining reserves against “Eurocurrency liabilities” under Regulation D (or,
unless the provisions of paragraph (b) above are applicable, so long as such
Lender is, by reason of any Regulatory Change, maintaining reserves against any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Loans is determined as provided in this Agreement or
against any category of extensions of credit or other assets of such Lender that
includes any Eurodollar Loans) an additional amount (determined by such Lender
and notified to the Borrower through the Administrative Agent) equal to the
product of the following for each Eurodollar Loan for each day during such
Interest Period:

(i) the principal amount of such Eurodollar Loan outstanding on such day; and

(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurodollar Loan for
such Interest Period as provided in this Agreement (not including the Applicable
Margin) and the denominator of which is one minus the effective rate (expressed
as a decimal) at which such Reserve Requirements are imposed on such Lender on
such day minus (y) such numerator; and

(iii) 1/360.

 

Bridge Loan Agreement

26



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Section 5.01 does not apply to the extent
that any costs referred to in this Section 5.01 are compensated for by
Section 5.06.

5.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Eurodollar Rate for
any Interest Period:

(a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Rate” in Section 1.01 hereof are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for Eurodollar Loans as provided herein; or

(b) the Majority Lenders determine, which determination shall be conclusive, and
notify (or notifies, as the case may be) the Administrative Agent that the
relevant rates of interest referred to in the definition of “Eurodollar Rate” in
Section 1.01 hereof upon the basis of which the rate of interest for Eurodollar
Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Eurodollar
Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to Convert their Loans into or Continue their Loans as
Eurodollar Loans and any Loans that are Eurodollar Loans shall, on the last day
of the then current Interest Period therefor, be Converted into Base Rate Loans.

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to Convert its Loan into, or Continue or maintain its
Loan as, a Eurodollar Loan (and, in the sole opinion of such Lender, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Lender), then such Lender shall
promptly notify the Borrower thereof (with a copy to the Administrative Agent)
and such Lender’s obligation to Convert its Loan into, or Continue or maintain
its Loan as, a Eurodollar Loan shall be suspended until such time as such Lender
may again Convert its Loan into and Continue or maintain its Loan as a
Eurodollar Loan (in which case the provisions of Section 5.04 hereof shall be
applicable).

5.04 Treatment of Affected Loans. If the obligation of any Lender to Convert its
Loan into, or Continue or maintain, its Loan as, a Eurodollar Loan shall be
suspended pursuant to Section 5.03 hereof, then, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 5.03
hereof that gave rise to such suspension no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist), such Lender’s
Loan shall be maintained as a Base Rate Loan.

 

Bridge Loan Agreement

27



--------------------------------------------------------------------------------

5.05 Compensation. The Borrower shall pay to the Administrative Agent for
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate such Lender for any loss, cost
or expense that such Lender determines is attributable to any payment or
mandatory or optional prepayment of a Eurodollar Loan (which shall not include
the return by the Borrower pursuant to Section 4.06 hereof of any Required
Payment previously advanced to the Borrower by the Administrative Agent on
behalf of a Lender) for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 9 hereof) on a date other than the
last day of the Interest Period for such Loan. Such compensation shall be equal
to an amount equal to the excess, if any, of (i) the amount of interest that
otherwise would have accrued on the principal amount so paid or prepaid for the
period from the date of such payment or prepayment to the last day of the then
current Interest Period for such Loan at the Eurodollar Rate for such Loan for
such Interest Period over (ii) the amount of interest that otherwise would have
accrued on such principal amount at a rate per annum equal to the interest
component of the amount such Lender would have bid in the London interbank
market in amounts comparable to such principal amount and with maturities
comparable to such period (as reasonably determined by such Lender). Any Lender
requesting compensation pursuant to this Section 5.05 will furnish to the
relevant Borrower a certificate setting forth its computation of the amount of
such compensation, which certificate shall be conclusive as to the amount of
such compensation provided that the computations made therein are made on a
reasonable basis.

5.06 Taxes.

(a) Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 4.01, free and clear of and without deduction or liability for any
and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes
(including, without limitation, taxes on net income, profits or gains) imposed
on the Administrative Agent or any Lender (or any transferee or assignee
thereof, including a participation holder (any such entity a “Transferee”)) as a
result of a present, former or future connection between the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein and the Administrative Agent or such Lender (other
than a connection resulting from or attributable to the Administrative Agent or
such Lender having executed, delivered or performed its obligations, or
enforced, this Agreement or any Note) (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Taxes”). If the Borrower shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender (or any
Transferee) or the Administrative Agent, or any Lender (or any Transferee) or
the Administrative Agent shall be required to pay such Taxes, (i) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.06) such Lender (or Transferee) or
the Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant governmental authority in accordance with
applicable law.

 

Bridge Loan Agreement

28



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay to the relevant governmental
authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(c) The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent on an after-tax basis for the full amount of Taxes and
Other Taxes paid by such Lender (or Transferee) or the Administrative Agent, as
the case may be, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto (except in the case of gross negligence or willful misconduct of
such Lender (or Transferee) or the Administrative Agent), whether or not such
Taxes or Other Taxes were correctly or legally asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability prepared by a Lender (or Transferee), or the Administrative Agent,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.

(d) If the Borrower determines in good faith that a reasonable basis exists for
contesting a Tax, the relevant Lender (or Transferee), or the Administrative
Agent, as applicable, shall cooperate with the Borrower in challenging such Tax
in the Borrower’s name at the Borrower’s expense if requested by the Borrower.

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Borrower to the relevant governmental authority, the Borrower will
deliver to the Administrative Agent, at its address referred to in
Section 11.02, the original or a certified copy of a receipt issued by such
governmental authority evidencing payment thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 5.06 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) The Borrower agrees to pay to each Lender that is not a U.S. Person such
additional amounts as are necessary in order that the net payment of any amount
due from the Borrower to such non-U.S. Person hereunder after deduction for or
withholding in respect of any U.S. Taxes imposed with respect to such payment
(or in lieu thereof, payment of such U.S. Taxes by such non-U.S. Person), will
not be less than the amount stated herein to be then due and payable, provided
that the foregoing obligation to pay such additional amounts shall not apply:

 

Bridge Loan Agreement

29



--------------------------------------------------------------------------------

(i) to any payment to any Lender hereunder unless such Lender is, on the date
hereof (or on the date it becomes a Lender hereunder as provided in Section 5.07
or 11.06(b) hereof) and on the date of any change in the Applicable Lending
Office of such Lender either entitled to submit a Form W-8BEN (relating to such
Lender and entitling it to a complete exemption from withholding on all interest
to be received by it hereunder in respect of the Loans) or Form W-8ECI (relating
to all interest to be received by such Lender hereunder in respect of the
Loans), or

(ii) to any U.S. Taxes imposed solely by reason of the failure by such
non-U.S. Person to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
non-U.S. Person if such compliance is required by statute or regulation of the
United States of America as a precondition to relief or exemption from such
U.S. Taxes.

For the purposes of this Section 5.06(g), (A) ”U.S. Person” shall mean a
citizen, national or resident of the United States of America, a corporation,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income,
(B) ”U.S. Taxes” shall mean any present or future tax, assessment or other
charge or levy imposed by or on behalf of the United States of America or any
taxing authority thereof or therein, (C) ”Form W-8BEN” shall mean Form W-8EBN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding) of the Department of the Treasury of the United States of America
and (D) ”Form W-8ECI” shall mean Form W-8ECI (Certificate of Foreign Person’s
Claim for Exemption from Withholding of Tax on Income Effectively Connected with
the Conduct of a Trade or Business in the United States) of the Department of
the Treasury of the United States of America. Each of the Forms referred to in
the foregoing clauses (C) and (D) shall include such successor and related forms
as may from time to time be adopted by the relevant taxing authorities of the
United States of America to document a claim to which such Form relates.

(h) Within 30 days after paying any amount to the Administrative Agent or any
Lender from which it is required by law to make any deduction or withholding,
and within 30 days after it is required by law to remit such deduction or
withholding to any relevant taxing or other authority, the Borrower shall
deliver to the Administrative Agent for delivery to such non-U.S. Person
evidence satisfactory to such Person of such deduction, withholding or payment
(as the case may be).

(i) If the Administrative Agent or a Lender or Transferee determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.06, it shall pay
over such refund to the

 

Bridge Loan Agreement

30



--------------------------------------------------------------------------------

Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.06 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender or Transferee and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender or Transferee, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to the Administrative Agent or
such Lender or Transferee in the event the Administrative Agent or such Lender
is required to repay such refund to such governmental authority. This Section
shall not be construed to require the Administrative Agent or any Lender or
Transferee to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

5.07 Replacement of Lenders. If any Lender requests compensation pursuant to
Section 5.01 or 5.06 hereof, or any Lender’s obligation to Convert its Loan
into, or Continue or maintain its Loan as, a Eurodollar Loan shall be suspended
pursuant to Section 5.03 hereof, or any Lender becomes a Defaulting Lender
pursuant to Section 11.04 hereof (any such Lender requesting such compensation,
or whose obligations are so suspended, or that becomes and remains a Defaulting
Lender, being herein called a “Subject Lender”), the Borrower, upon three
Business Days notice, may require that such Subject Lender transfer all of its
right, title and interest under this Agreement and such Subject Lender’s Note to
any bank or other financial institution (a “Proposed Lender”) identified by the
Borrower that is reasonably satisfactory to the Administrative Agent (i) if such
Proposed Lender agrees to assume all of the obligations of such Subject Lender
hereunder, and to purchase all of such Subject Lender’s Loans hereunder for
consideration equal to the aggregate outstanding principal amount of such
Subject Lender’s Loans, together with interest thereon to the date of such
purchase, and satisfactory arrangements are made for payment to such Subject
Lender of all other amounts payable hereunder to such Subject Lender on or prior
to the date of such transfer (including any fees accrued hereunder and any
amounts that would be payable under Section 5.05 hereof as if all of such
Subject Lender’s Loans were being prepaid in full on such date) and (ii) if such
Subject Lender has requested compensation pursuant to Section 5.01 or 5.06
hereof, such Proposed Lender’s aggregate requested compensation, if any,
pursuant to said Section 5.01 or 5.06 with respect to such Subject Lender’s
Loans is lower than that of the Subject Lender. Subject to the provisions of
Section 11.06(b) hereof, such Proposed Lender shall be a “Lender” for all
purposes hereunder. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements of the Borrower contained in Sections
5.01, 5.06 and 11.03 hereof (without duplication of any payments made to such
Subject Lender by the Borrower or the Proposed Lender) shall survive for the
benefit of such Subject Lender under this Section 5.07 with respect to the time
prior to such replacement.

 

Bridge Loan Agreement

31



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent.

6.01 Conditions to Effectiveness. The obligation of the Lenders to make the
Loans is subject to the conditions precedent that the Administrative Agent shall
have received the following documents, each of which shall be satisfactory to
the Administrative Agent and special New York counsel to JPMorgan in form and
substance:

(a) Corporate Documents. Certified copies of the charter and by-laws (or
equivalent documents) of the Borrower and of all corporate authority for the
Borrower (including, without limitation, board of director resolutions and
evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of this Agreement and the
Notes and each other document to be delivered by the Borrower from time to time
in connection herewith and the Loans hereunder (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from the Borrower to the contrary).

(b) Officer’s Certificate. A certificate of a senior officer of the Borrower,
dated the Effective Date, to the effect that (i) no Default has occurred and is
continuing, (ii) the representations and warranties made by the Borrower in
Section 7 hereof (including the last sentence of Section 7.02 hereof and in
Section 7.03 hereof) are true and complete on and as of the Effective Date with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (iii) based upon December 31, 2005
financial information, the Borrower is in compliance with each of the financial
covenants in Section 8.07 hereof after giving effect on a pro forma basis to the
consummation of the Merger.

(c) Opinion of Special New York Counsel to the Borrower. An opinion, dated the
Effective Date, of Clifford Chance US LLP, special U.S. counsel to the Borrower,
substantially in the form of Exhibit B-1 hereto and covering such other matters
as the Administrative Agent may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(d) Opinion of Counsel to the Borrower. An opinion, dated the Effective Date, of
(i) the Executive Vice President, Deputy General Counsel and Assistant Secretary
of the Borrower, (ii) the Managing Vice President, Chief Counsel of the Borrower
or (iii) other internal counsel of the Borrower acceptable to the Administrative
Agent, in each case substantially in the form of Exhibit B-2 hereto and covering
such other matters as the Administrative Agent may reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

(e) Opinion of Special New York Counsel to JPMorgan. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMorgan, substantially in the form of Exhibit C hereto (and JPMorgan hereby
instructs such counsel to deliver such opinion to the Lenders).

 

Bridge Loan Agreement

32



--------------------------------------------------------------------------------

(f) Merger Agreement. A certified or conformed copy of the Merger Agreement
together with all amendments thereto.

(g) Financial Statements. Pro forma financial statements as of December 31, 2005
of the Borrower and its Subsidiaries, on a consolidated basis, and of the
Borrower on a stand-alone basis, in each case giving effect on a pro forma basis
to the consummation of the Merger.

(h) Other Documents. Such other documents relating to this Agreement and the
transactions contemplated hereby as the Administrative Agent or special New York
counsel to JPMorgan may reasonably request.

The effectiveness of the obligations of any Lender hereunder is also subject to
the payment by the Borrower of such fees as the Borrower shall have agreed to
pay or deliver to any Lender or the Administrative Agent in connection herewith,
including, without limitation, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMorgan, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any Notes (to the extent that statements for such fees and expenses have been
delivered to the Borrower).

6.02 The Borrowing. The obligation of each Lender to make its Loan is subject to
the further conditions precedent that:

(a) the Borrower shall have given the Notice of Borrowing to the Administrative
Agent;

(b) both immediately prior to the making of such Loan and also after giving
effect thereto and to the intended use thereof:

(i) no Default shall have occurred and be continuing; and

(ii) the representations and warranties made by the Borrower in Section 7 hereof
(other than the Excluded Representations) shall be true and complete in all
material respects on and as of the Borrowing Date with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

(c) if such Lender has requested a Note pursuant to Section 2.07(d) hereof, such
Lender shall have received such Note; and

 

Bridge Loan Agreement

33



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received a certificate from the Borrower
stating that (i) the Merger Agreement has not been materially amended since the
date of this Agreement in a way which is adverse to the interests of the
Lenders, (ii) the Merger has been or is contemporaneously being or is expected
within three Business Days to be consummated in accordance with the terms of the
Merger Agreement, and (iii) the proceeds of the Borrowing will be used to pay
the Cash Consideration, as defined in the Merger Agreement, together with cash
in lieu of fractional shares of the Borrower’s Common Stock as required by the
Merger Agreement and fees and expenses related to the transactions contemplated
by this Agreement and the Merger Agreement.

SECTION 7. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

7.01 Corporate Existence. The Borrower and each of its Subsidiaries (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) (i) has all requisite corporate or other
power and (ii) except to the extent it could not reasonably be expected to have
a Material Adverse Effect, has all governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being conducted; and (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify could (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. The Borrower is duly registered as a bank holding company under
the BHC Act and is a financial holding company pursuant to Section 4(l) of the
BHC Act and meets the applicable requirements for qualification as such.

7.02 Financial Condition. The Borrower has heretofore furnished to each of the
Lenders a consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2005 and the related consolidated statements of income, changes in
stockholders’/division equity and cash flows of the Borrower and its
Subsidiaries for the fiscal year ended on said date, with the opinion thereon of
Ernst & Young LLP. Such financial statements present fairly, in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as at said date and the consolidated results of their operations
and their cash flows for the fiscal year ended on said date, all in accordance
with generally accepted accounting principles in the United States of America
and practices applied on a consistent basis. Since December 31, 2005, there has
been no material adverse change in the Property, business, operations or
condition (financial or otherwise) or capitalization of the Borrower and its
Subsidiaries taken as a whole from that set forth in said financial statements
as at said date.

7.03 Litigation. Except as identified in Schedule 7.03 hereto, there are no
legal or arbitral proceedings, or any proceedings by or before any governmental
or regulatory authority or agency, now pending or (to the knowledge of the
Borrower) threatened against or

 

Bridge Loan Agreement

34



--------------------------------------------------------------------------------

affecting the Borrower or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination that could (either
individually or in the aggregate) have a Material Adverse Effect.

7.04 No Breach. None of the execution and delivery of this Agreement and the
Notes, the consummation of the transactions herein contemplated or compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws (or equivalent
documents) of the Borrower, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any agreement or instrument to which the Borrower or any of its Subsidiaries is
a party or by which any of them or any of their Property is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument, except for any such conflict, breach or default that, or consent
that if not obtained, could not reasonably be expected (either individually or
in the aggregate) to have a Material Adverse Effect and could not subject the
Administrative Agent or any Lender to any material liability.

7.05 Action. The Borrower has all necessary corporate power, authority and legal
right to execute, deliver and perform its obligations under this Agreement and
the Notes and to consummate the transactions contemplated thereby; the
execution, delivery and performance by the Borrower of this Agreement and the
Notes and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary corporate or other action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Borrower and
constitutes, and each Note when executed and delivered by it for value will
constitute, its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as may be limited by
(a) bankruptcy, insolvency, receivership, conservatorship, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

7.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
the Borrower of this Agreement or the Notes or for the consummation of any the
transactions contemplated hereby or thereby or for the legality, validity or
enforceability hereof or thereof.

7.07 ERISA. Each Plan, and, to the knowledge of the Borrower, each Multiemployer
Plan, is in compliance with, and has been administered in compliance with, the
applicable provisions of ERISA, the Code and the Age Discrimination in
Employment Act, as amended except for non-compliance which could not reasonably
be expected to have a Material Adverse Effect.

7.08 Taxes. The Borrower and its Subsidiaries are members of an affiliated group
of corporations filing consolidated returns for Federal income tax purposes, of
which the

 

Bridge Loan Agreement

35



--------------------------------------------------------------------------------

Borrower is the “common parent” (within the meaning of Section 1504 of the Code)
of such group. The Borrower and its Subsidiaries have filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except in each
case for taxes being contested in good faith by appropriate proceedings and as
to which appropriate reserves are being maintained. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes
and other governmental charges have been made in accordance with GAAP.

7.09 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

7.10 Environmental Matters. Each of the Borrower and its Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization could not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect. Each of
such permits, licenses and authorizations is in full force and effect, and the
Borrower and each of its Subsidiaries is in compliance with the terms and
conditions thereof, and is also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply therewith could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

7.11 True and Complete Disclosure. As of the date hereof, the information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation, preparation or delivery of this Agreement, when
taken as a whole, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements herein or therein,
in light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of the
Borrower to the Administrative Agent and the Lenders in connection with this
Agreement and the transactions contemplated hereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.

SECTION 8. Covenants. The Borrower covenants and agrees with the Lenders and the
Administrative Agent that, so long as any Commitment is outstanding and until
payment in full of the principal of and interest on the Loans and all other
amounts payable by the

 

Bridge Loan Agreement

36



--------------------------------------------------------------------------------

Borrower hereunder:

8.01 Financial Statements Etc. The Borrower shall deliver or cause to be
delivered or otherwise made available through electronic media (provided that
the Borrower shall give prior written notice to the Administrative Agent (which
shall notify the Lenders) of such availability) to the Administrative Agent:

(a) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of the Borrower,
consolidated statements of income, changes in stockholders’/division equity and
cash flows and the related consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of the Borrower,
which certificate shall state that said financial statements present fairly, in
all material respects, the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments and absence of footnotes);

(b) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, consolidated statements of income, changes in
stockholders’/division equity and cash flows and the related consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, setting forth in each case in comparative form the corresponding
consolidated figures as of the end of and for the preceding fiscal year, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that said financial
statements present fairly, in all material respects, the consolidated financial
condition and results of operations and cash flows of the Borrower and its
Subsidiaries as at the end of, and for, such fiscal year in accordance with GAAP
(or, in lieu thereof, copies of the Borrower’s Annual Report on Form 10-K as
filed with the SEC containing such financial statements and information);

(c) promptly, notice of the filing of all registration statements (excluding
exhibits to such registration statements, and other than registration statements
filed on Form S-8 or any successor form) and regular periodic reports filed on
Form 10-K, Form 10-Q or Form 8-K (or any successor form), if any, that the
Borrower shall have filed with the SEC or any national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed, to the extent not otherwise made available;

(e) as soon as possible, and in any event within ten days after the Borrower

 

Bridge Loan Agreement

37



--------------------------------------------------------------------------------

knows that any of the events or conditions specified below with respect to any
Plan or Multiemployer Plan has occurred or exists, a statement signed by a
senior financial officer of the Borrower setting forth details respecting such
event or condition and the action, if any, that the Borrower or its ERISA
Affiliate proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to the PBGC by the Borrower or an
ERISA Affiliate with respect to such event or condition, except that a copy of
any notice required to be filed for an event described in subparagraph (i) below
may be provided at a later date (to be no later than the date such notice is
filed) if it has not been filed as of the date of the signed statement described
above):

(i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which the
requirement to provide 30 days’ notice to the PBGC under Section 4043(a) or
Section 4043(b) of ERISA applies, other than a reportable event for which the
requirement to provide such notice has been waived by regulation or for which
the PBGC has announced in Technical Update 95-3 (or any subsequent
administrative guideline) that it will not apply a penalty for failure to
provide such notice (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
reportable event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under Section 412(d)
of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrower or an ERISA Affiliate to
terminate any Plan under Section 4041(c) of ERISA;

(iii) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrower or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

 

Bridge Loan Agreement

38



--------------------------------------------------------------------------------

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrower
or an ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of said Sections;

(f) within five days after any executive officer of the Borrower obtains
knowledge of the occurrence of any Default, if such Default is continuing, a
notice of such Default describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrower has taken or proposes to take with respect thereto;

(g) promptly after any executive officer of the Borrower knows that a change in
the Debt Rating assigned by any Rating Agency has occurred, a notice describing
the same;

(h) at the time of or within one Business Day after the issuance by the Borrower
or any of its Subsidiaries of any securities of the kind contemplated by
Section 2.09(b)(i) hereof, notice thereof together with certification by the
Borrower of the amount of the net cash proceeds of such issuance;

(i) promptly upon the consummation of the Merger, notice thereof;

(j) at the time any set of financial statements is furnished pursuant to
paragraph (a) or (b) above, a certificate of a senior financial officer of the
Borrower (i) to the effect that no Default has occurred and is continuing (or,
if any Default has occurred and is continuing, describing the same in reasonable
detail and describing the action that the Borrower has taken or proposes to take
with respect thereto) and (ii) setting forth in reasonable detail (including,
without limitation, as to the component parts of relevant definitions of
accounting terms included in Section 1.01 hereof) the computations necessary to
determine whether the Borrower is in compliance with its obligations under
Sections 8.07 and 8.08 hereof as of the end of the respective quarterly fiscal
period or fiscal year; and

(k) from time to time such other information regarding the financial condition,
operations or business of the Borrower or any of its Subsidiaries as any Lender
or the Administrative Agent may reasonably request.

8.02 Litigation. The Borrower will promptly give to the Administrative Agent
(which shall forward the same to each Lender) notice of all legal or arbitral
proceedings, and of all investigations or proceedings by or before any
governmental or regulatory authority or agency, and any material development in
respect of such legal or other proceedings, against or

 

Bridge Loan Agreement

39



--------------------------------------------------------------------------------

affecting the Borrower or any of its Subsidiaries, except investigations or
proceedings (a) as to which there is no reasonable possibility of an adverse
determination or (b) that could not reasonably be expected to (either
individually or in the aggregate) have a Material Adverse Effect.

8.03 Existence, Etc. The Borrower will, and will cause each of its Subsidiaries
to:

(a) (i) preserve and maintain its legal existence and (ii) preserve and maintain
all of its rights, privileges, licenses and franchises necessary or desirable
(in the Borrower’s judgment) in the normal conduct of its business except, in
the case of this clause (ii), to the extent that failure to preserve and
maintain the same could not reasonably be expected to have a Material Adverse
Effect (provided that nothing in this Section 8.03 shall prohibit any
transaction expressly permitted under Section 8.05 hereof);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities (including, without limitation,
ERISA, all Environmental Laws and the FDIA and all rules and regulations
promulgated thereunder) if failure to comply with such requirements could
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect;

(c) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which reserves are being maintained in accordance
with GAAP;

(d) maintain all of its Properties used or useful in its business in good
working order and condition ordinary wear and tear excepted, except to the
extent that the failure to maintain any such Property in good working order and
condition could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and would not interfere in any
material respect in the ordinary conduct of its business or operations;

(e) keep records and books of account, in which complete entries will be made in
accordance with GAAP; and

(f) permit representatives of the Administrative Agent, during normal business
hours and following reasonable advance notice, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Administrative Agent; provided that the Borrower shall not be
required to provide (i) the names of, or other information that could be used to
identify, account holders, (ii) any proprietary strategic insights or
statistical models concerning account holders or potential

 

Bridge Loan Agreement

40



--------------------------------------------------------------------------------

account holders or other similar or related proprietary information,
(iii) information regarding the specific nature or application of any of the
information-based strategies employed by the Borrower and its Subsidiaries in
the conduct of their business or (iv) any proprietary plans or other proprietary
information relating to the development of the business of the Borrower and its
Subsidiaries; provided, further, that no advance notice shall be required if an
Event of Default has occurred and is continuing and Loans are outstanding.

8.04 Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain (either in its own name or in the name of the Borrower) with
financially sound and responsible insurance companies, insurance on all its
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

8.05 Prohibition of Fundamental Changes. The Borrower will not, nor will it
permit any of its Material Subsidiaries to: (a) enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution); or (b) convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of transactions
(a “Transfer”), all or substantially all of its business or Property; provided
that:

(i) any Subsidiary of COB may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) COB if COB is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
COB;

(ii) any Subsidiary of FSB may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) FSB if FSB is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
FSB;

(iii) any Subsidiary of COBE may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) COBE if COBE is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
COBE;

(iv) the restriction set forth in clause (b) above shall apply, in the case of
COB, only to a Transfer of Managed Receivables;

(v) any Subsidiary of the Borrower (other than COB, FSB or any of their
respective Subsidiaries) may be merged or consolidated with or into, or Transfer
all or substantially all of its business or Property (including, without
limitation, interests in Subsidiaries) to, (x) the Borrower if the Borrower is
the continuing, surviving or transferee corporation or (y) any other Subsidiary
of the Borrower;

 

Bridge Loan Agreement

41



--------------------------------------------------------------------------------

(vi) any Subsidiary of the Borrower may be merged or consolidated with or into,
or Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, COB; or any Subsidiary of the
Borrower (other than FSB) may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property to, FSB;

(vii) any Subsidiary of the Borrower may merge or consolidate with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, any Person so long as (x) the
continuing, surviving or transferee corporation is the Borrower (in the case of
any such merger or consolidation with or into, or Transfer to, the Borrower) or
a Subsidiary of the Borrower (in all other cases) and (y) no Event of Default
has occurred and is continuing immediately prior to such merger, consolidation
or Transfer or would result therefrom;

(viii) the Borrower may merge or consolidate with or into, or Transfer all or
substantially all of its business or Property (including without limitation,
interests in Subsidiaries) to, any Person provided that (x) no Event of Default
has occurred and is continuing immediately prior to such merger, consolidation
or Transfer or would result therefrom and (y) either (A) in the case of any such
merger or consolidation, the Borrower is the continuing or surviving corporation
or (B) in the case of any such merger, consolidation or Transfer, (1) the
corporation which is the continuing, surviving or transferee corporation shall
expressly assume the due and punctual payment and performance of the obligations
of, and the performance of each covenant, agreement and condition of this
Agreement binding on, the Borrower pursuant to documentation (including, without
limitation, an opinion of counsel to the continuing, surviving or transferee
corporation) in form and substance reasonably satisfactory to the Administrative
Agent and (2) after giving effect to such merger, consolidation or Transfer, the
Continuing Directors of the Borrower shall constitute a majority of the Board of
Directors of the continuing, surviving or transferee corporation; and

(ix) nothing in this Section 8.05 shall prohibit the Borrower or any of its
Subsidiaries from (A) the sale of credit card loans and other finance
receivables pursuant to securitizations (whether or not such securitization
received off-balance sheet treatment for the entity effecting such
securitization), (B) the transfer of receivables in the ordinary course of its
business, (C) selling or otherwise disposing of any Margin Stock or
(D) consummating the Merger in accordance with the Merger Agreement.

8.06 Limitation on Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
(1) Receivables of the Borrower or any of its Principal Subsidiaries or
(2) Restricted Shares, in each case whether now owned or hereafter acquired,
except:

 

Bridge Loan Agreement

42



--------------------------------------------------------------------------------

(a) Liens for taxes not yet due or Liens for taxes being contested in good faith
by appropriate proceedings for which adequate reserves (in the good faith
judgment of the management of the Borrower) have been established;

(b) Liens imposed by law (i) which are incurred in the ordinary course of
business and (x) which do not in the aggregate materially detract from the value
of such Receivables or Restricted Shares or materially impair the use thereof in
the operation of the business of the Borrower or any of its Subsidiaries or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the
Receivables or Restricted Shares subject to such Lien or (ii) which do not
relate to material liabilities of the Borrower and its Subsidiaries and do not
in the aggregate materially detract from the value of the Receivables or
Restricted Shares of the Borrower and its Subsidiaries taken as a whole;
provided that no Lien permitted under this clause (b) may secure any obligation
in an amount exceeding $100,000,000 and all Liens permitted under this clause
(b) may not secure obligations in an aggregate amount exceeding $150,000,000;
and

(c) any pledge of Receivables to a Federal Reserve Bank or a Federal Home Loan
Bank made in the ordinary course of business to secure advances or other
transactions and manage the liquidity position of the Borrower or such Principal
Subsidiary.

8.07 Financial Covenants.

(a) The Borrower will not permit the Delinquency Ratio as of the last day of any
calendar month to exceed 6.0%.

(b) The Borrower will not permit the Tier 1 Capital to Managed Receivables Ratio
as of the last day of any fiscal quarter to be less than 4.0%.

(c) The Borrower will not permit Tangible Net Worth as of any date of
determination to be less than the sum of 75% of Tangible Net Worth as of
March 31, 2006, plus 60% of Cumulative Net Income as of the last day of the
fiscal quarter of the Borrower most recently ended after such date, plus 60% of
Cumulative Equity Proceeds as of such date of determination, plus 75% of the net
increase (or minus 75% of the net decrease) in Tangible Net Worth resulting from
the consummation of the Merger.

(d) The Borrower will not permit the Double Leverage Ratio as of the last day of
any fiscal quarter to exceed 1.25 to 1.

8.08 Regulatory Capital.

(a) The Borrower will cause each of its Insured Subsidiaries to be at all times
“well capitalized” for purposes of 12 U.S.C. §1831o, as amended, re-enacted or
redesignated from time to time, and at all times to maintain such amount of
capital as may be prescribed from time to time, whether by regulation, agreement
or order, by each Bank Regulatory Authority having jurisdiction over such
Insured Subsidiary.

 

Bridge Loan Agreement

43



--------------------------------------------------------------------------------

(b) The Borrower shall, and shall ensure that each of its Insured Subsidiaries,
at all times maintain compliance with any rules, regulations, orders or
guidelines issued by any Bank Regulatory Authority having jurisdiction over such
Insured Subsidiary related to subprime lending.

8.09 Lines of Business. The Borrower will not, nor will it permit any of its
Subsidiaries to, engage to any material extent in any line or lines of business
activity other than as permitted by its charter.

8.10 Use of Proceeds. The Borrower will use the proceeds of the Loans solely to
(i) pay the Cash Consideration as defined in the Merger Agreement (in compliance
with all applicable legal and regulatory requirements, including, without
limitation, Regulations T, U and X and the Securities Act and the Exchange Act
and the regulations thereunder) without prejudice to the provisions of
Section 2.09(b) hereof; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds and
(ii) pay fees and expenses due under this Agreement.

SECTION 9. Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

(a) The Borrower shall (i) default in the payment of any principal of any Loan
when due (whether at stated maturity or at mandatory or optional prepayment); or
(ii) default in the payment of any interest on any Loan, any fee or any other
amount payable by it hereunder when due and such default shall have continued
unremedied for five or more Business Days; or

(b) (i) The Borrower or any of its Subsidiaries shall default in the payment
when due of any principal of or interest on any of its other Indebtedness
aggregating $100,000,000 (or its equivalent in any other currency or currencies)
or more, or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness shall occur, and such
event shall continue after any applicable grace period, if the effect of such
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity; or

(ii) an “Event of Default” under and as defined in the Existing Credit Agreement
shall occur; or

 

Bridge Loan Agreement

44



--------------------------------------------------------------------------------

(iii) the Borrower or any of its Material Subsidiaries shall default in the
payment or delivery when due (whether upon termination or liquidation or
otherwise), under one or more Swap Agreements, of amounts or property required
to be paid or delivered having an aggregate fair market value of $100,000,000
(or its equivalent in any other currency or currencies) or more; or

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by the Borrower, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made, deemed made or furnished; or

(d) The Borrower shall default in the performance of any of its obligations
under any of Sections 8.05, 8.06, 8.07, 8.08, 8.09 and 8.10 hereof, or shall,
for 30 or more days, default in the performance of its obligations under
Section 8.01(f); or the Borrower shall default in the performance of any of its
other obligations in this Agreement and such default shall continue unremedied
for a period of 30 or more days after notice thereof to the Borrower by the
Administrative Agent or any Lender (through the Administrative Agent); or

(e) The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
conservator, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, conservator, custodian, trustee, examiner,
liquidator or the like of the Borrower or Material Subsidiary or of all or any
substantial part of its Property or (iii) similar relief in respect of the
Borrower or Material Subsidiary under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for

 

Bridge Loan Agreement

45



--------------------------------------------------------------------------------

a period of 60 or more days; or an order for relief against the Borrower or any
of its Material Subsidiaries shall be entered in an involuntary case under the
Bankruptcy Code; or

(h) Any Insured Subsidiary shall cease accepting deposits or making commercial
loans on the instruction of any Bank Regulatory Authority with authority to give
such instruction other than pursuant to an instruction generally applicable to
banks organized under the jurisdiction of organization of such Insured
Subsidiary; or

(i) Any Insured Subsidiary shall cease to be an insured bank under the FDIA and
all rules and regulations promulgated thereunder; or

(j) Any Insured Subsidiary shall be required (whether or not the time allowed by
the appropriate Bank Regulatory Authority for the submission of such plan has
been established or elapsed) to submit a capital restoration plan of the type
referred to in 12 U.S.C. §1831o(b)(2)(C), as amended, re-enacted or redesignated
from time to time; or

(k) The Borrower shall Guarantee in writing the capital of any Insured
Subsidiary as part of or in connection with any agreement or arrangement with
any Bank Regulatory Authority; or

(l) A final judgment or judgments for the payment of money of $100,000,000 ((i)
exclusive of amounts covered by insurance or subject to indemnification by a
solvent third party or (ii) its equivalent in any other currency or currencies)
or more in the aggregate shall be rendered by one or more courts, administrative
tribunals or other bodies having jurisdiction against the Borrower or any of its
Material Subsidiaries and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 30 days from the date of entry thereof and the Borrower or
Material Subsidiary shall not, within said period of 30 days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or

(m) An event or condition specified in Section 8.01(e) hereof shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, the
Borrower or any ERISA Affiliate shall incur or shall be reasonably likely to
incur a liability (exclusive of liabilities incurred in the ordinary course of
business such as premiums) to a Plan, a Multiemployer Plan or the PBGC (or any
combination of the foregoing) that, in the determination of the Majority
Lenders, would (either individually or in the aggregate) have a Material Adverse
Effect; or

(n) Any of COB, FSB, CONA or, after the Effective Time as defined in the Merger
Agreement, NFB shall cease to be a Wholly Owned Subsidiary of the Borrower (but
no transaction expressly permitted by Section 8.05 hereof shall constitute an
Event of Default under this clause (n)); or

 

Bridge Loan Agreement

46



--------------------------------------------------------------------------------

(o) During any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Borrower shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of said Board or (iii) whose election or nomination to said Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of said Board; or

(p) Any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act, as amended) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 20%
or more of the issued and outstanding shares of voting common stock issued by
the Borrower;

THEREUPON: (1) in the case of an Event of Default, other than one referred to in
clause (f) or (g) of this Section 9 with respect to the Borrower, (A) upon
request of the Majority Lenders, the Administrative Agent will, by notice to the
Borrower, terminate the Commitments and they shall thereupon terminate, and
(B) upon request of Lenders holding more than 50% of the aggregate unpaid
principal amount of the Loans owing by the Borrower, the Administrative Agent
will, by notice to the Borrower declare the principal amount then outstanding
of, and the accrued interest on, the Loans and all other amounts payable by the
Borrower hereunder and under the Notes (including, without limitation, any
amounts payable under Section 5.05 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Section 9 with respect
to the Borrower, the Commitments shall automatically be terminated and the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes
(including, without limitation, any amounts payable under Section 5.05 hereof)
shall automatically become immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 10. The Administrative Agent.

10.01 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 hereof shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents):

 

Bridge Loan Agreement

47



--------------------------------------------------------------------------------

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement, and shall not by reason of this Agreement be a trustee for any
Lender;

(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties made by any other Person contained in this
Agreement, or in any certificate or other document referred to or provided for
in, or received by any of them from any other Person under, this Agreement, or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other document referred to or
provided for herein or for any failure by the Borrower or any other Person to
perform any of its obligations hereunder or thereunder;

(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder; and

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or in connection herewith, except for its own gross negligence or willful
misconduct.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Administrative Agent may
deem and treat the payee of a Note as the holder thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof shall have been
filed with the Administrative Agent, together with the consent of the Borrower
to such assignment or transfer (to the extent required by Section 11.06(b)
hereof).

10.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably and in good faith believed by it to be genuine and correct and
to have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters not expressly
provided for by this Agreement, the Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions given by the Majority Lenders (or such other number of Lenders
as may be expressly required hereby), and such instructions of the Majority
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all of the Lenders.

10.03 Defaults. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default unless the Administrative Agent has
received notice from a Lender or the Borrower specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Sections 10.07 and 11.04 hereof) take
such action with respect to such Default as shall be directed by the Majority
Lenders, provided that,

 

Bridge Loan Agreement

48



--------------------------------------------------------------------------------

unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interest of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Majority Lenders or all
of the Lenders.

10.04 Rights as a Lender. With respect to its Commitment and the Loans made by
it, JPMorgan (and any successor acting as Administrative Agent) in its capacity
as a Lender hereunder shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include JPMorgan (and any successor acting as
Administrative Agent) in its individual capacity. JPMorgan (and any successor
acting as Administrative Agent) and its affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, trust or other
business with the Borrower (and any of its Subsidiaries or Affiliates) as if it
were not acting as the Administrative Agent, and JPMorgan (and any such
successor) and its affiliates may accept fees and other consideration from the
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

10.05 Indemnification. The Lenders agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 11.03 hereof, but without limiting
the obligations of the Borrower under said Section 11.03), ratably in accordance
with their respective Commitments, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent (including by any Lender)
arising out of or by reason of any investigation in connection with or in any
way relating to or arising out of this Agreement or any other documents
contemplated by or referred to herein or the transactions contemplated hereby
(including, without limitation, the costs and expenses that the Borrower is
obligated to pay under Section 11.03 hereof, but excluding, unless a Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or of any such other documents, provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent.

10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower and its Subsidiaries
and decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement. The Administrative Agent shall not be required to keep
itself informed as to the

 

Bridge Loan Agreement

49



--------------------------------------------------------------------------------

performance or observance by the Borrower of this Agreement or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or any of its Subsidiaries. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Administrative Agent or any of its Affiliates.

10.07 Failure to Act. Except for action expressly required of the Administrative
Agent hereunder, the Administrative Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

10.08 Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower, and the Administrative Agent may be removed at any
time with or without cause by the Majority Lenders. Upon any such resignation or
removal, the Majority Lenders (in consultation with the Borrower) shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
that shall be a bank with a combined capital and surplus of at least
$500,000,000 that has an office in New York, New York. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 10 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

10.09 Co-Agents; Etc. None of the Joint Book Managers and Joint Lead Arrangers
nor the Syndication Agent named on the cover page hereof shall have any
obligations under this Agreement except (a) in its capacity as a “Lender”
hereunder and (b) if and so long as such Person is the “Administrative Agent”
hereunder, in its capacity as Administrative Agent hereunder.

 

Bridge Loan Agreement

50



--------------------------------------------------------------------------------

SECTION 11. Miscellaneous.

11.01 Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement or any Note shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under this Agreement or any Note preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

11.02 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1680 Capital One Dr., McLean, VA 22102-2980,
Attention of the Director of Capital Markets (Telephone No. 703-720-1000,
Facsimile No. 703-720-3169);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan & Agency
Services, 1111 Fanin, 10th Floor, Houston, TX 77002, Attention of Mr. Jeremy M.
Jones (Facsimile No. 713-750-2223), with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York 10017, Attention of Financial Institutions
Corporate Banking (Telephone No. 212-270-6261, Facsimile No. 212-270-0670); and

(iii) if to any Lender, to it at the address(es) (or telecopy number(s)) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder (including all
documents delivered pursuant to Section 8.01 hereof, with the exception of
documents delivered pursuant to Section 8.01(f)) may be delivered or furnished
by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Borrower and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Bridge Loan Agreement

51



--------------------------------------------------------------------------------

11.03 Expenses, Etc.

(a) The Borrower agrees to pay or reimburse each of the Lenders and the
Administrative Agent for (1) all reasonable out-of-pocket costs and expenses of
the Administrative Agent (including, without limitation, the reasonable fees and
expenses of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to
JPMorgan) in connection with the negotiation, preparation, execution and
delivery of this Agreement and the making of the Loans hereunder and the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any Note requested by the Borrower (whether or
not consummated); (2) all out-of-pocket costs and expenses of the Lenders and
the Administrative Agent (including, without limitation, the fees and expenses
of legal counsel) in connection with (i) any Default and any enforcement or
collection proceedings resulting therefrom, including, without limitation, all
manner of participation in or other involvement with (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) judicial
or regulatory proceedings and (z) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this
Section 11.03; and (3) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any Note or any other document referred to herein.

(b) The Borrower hereby agrees to indemnify the Administrative Agent and the
Lenders and their affiliates and the respective directors, officers, employees,
attorneys and agents thereof from, and hold each of them harmless against, any
and all losses, liabilities, claims, damages or expenses incurred by any of them
(including, without limitation, any and all losses, liabilities, claims, damages
or expenses incurred by the Administrative Agent to any Lender) arising out of
or by reason of any investigation or litigation or other proceedings (including
any threatened investigation or litigation or other proceedings, and whether or
not the Administrative Agent or any Lender is a party to such litigation or
other proceedings) relating to this Agreement or the Loans hereunder or any
actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans hereunder, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation or litigation or other proceedings (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified). No party
shall have any liability to any other party for any indirect, consequential or
punitive damages in connection with any matter relating hereto.

11.04 Amendments, Etc. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Majority Lenders or by the Borrower
and the Administrative Agent with the consent of the Majority Lenders; provided
that no such agreement shall

 

Bridge Loan Agreement

52



--------------------------------------------------------------------------------

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender adversely affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
adversely affected thereby,

(iv) change Section 4.02 or 4.07 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or

(v) change any of the provisions of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

Anything in this Agreement to the contrary notwithstanding, if at a time when
the conditions precedent set forth in Section 6 hereof are, in the opinion of
the Majority Lenders, satisfied, any Lender shall fail to fulfill its
obligations to make its Loan (any such Lender, a “Defaulting Lender”) then, for
so long as such failure shall continue, the Defaulting Lender shall (unless the
Borrower and the Majority Lenders, determined as if the Defaulting Lender were
not a “Lender” hereunder, shall otherwise consent in writing) be deemed for all
purposes relating to amendments, modifications, waivers or consents under this
Agreement (including, without limitation, under this Section 11.04) to have no
Loan or Commitment, shall not be treated as a “Lender” hereunder when performing
the computation of Majority Lenders, and shall have no rights under the
preceding paragraph of this Section 11.04; provided that any action taken by the
other Lenders pursuant to this paragraph with respect to the matters referred to
in clause (a) or (b) of the preceding paragraph shall not be effective as
against the Defaulting Lender.

11.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

11.06 Assignments and Participations.

(a) Assignments Generally. The Borrower may not assign any of its rights or
obligations hereunder or under the Notes without the prior consent of all of the
Lenders and the Administrative Agent (and any attempted assignment or transfer
by the Borrower

 

Bridge Loan Agreement

53



--------------------------------------------------------------------------------

without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates and directors,
officers, employees, counsel and agents of each of the Administrative Agent and
the Lenders and their Affiliates) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and its Loan) with the prior written consent (such consent not to be
unreasonably withheld (it being understood that it will not be unreasonable for
the Borrower to withhold consent to an assignment to any assignee whose long
term debt obligations are then rated below Baa3 by Moody’s Investor Service,
Inc. or below BBB- by Standard & Poor’s Rating Services)) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loan, the amount of the Commitment or Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $25,000,000 unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if a Default has occurred and is continuing;

(B) each partial assignment with respect to Loans shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
with respect to Loans under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a

 

Bridge Loan Agreement

54



--------------------------------------------------------------------------------

processing and recordation fee of $3,500, except in the case of an assignment
referred to in Section 5.07, in which case the Borrower or the assignee shall
pay such fee;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) any assignee or prospective assignee shall execute a confidentiality
agreement pursuant to Section 11.12(b) prior to receiving any Confidential
Information.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to its obligations under
Section 11.12 for a period of two years following the effective date specified
in such Assignment and Assumption and entitled to the benefits of Sections 5.01,
5.05, 5.06 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed

 

Bridge Loan Agreement

55



--------------------------------------------------------------------------------

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Participations. (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loan owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) any Participant or
prospective Participant shall execute a confidentiality agreement pursuant to
Section 11.12(b) prior to receiving any Confidential Information. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.04 that
affects such Participant; and provided, further, that such sales may not cause
any Loan to become a “plan asset” of an employee benefit plan or other plan
subject to ERISA or Section 4975 of the Code under Section 2510.3-101 of the
Regulations of the U.S. Department of Labor or otherwise. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.01, 5.05 and 5.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4.07(a) as though it were a
Lender, provided such Participant agrees to be subject to Section 4.07 as though
it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01, 5.05 or 5.06 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(d) Pledges. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal

 

Bridge Loan Agreement

56



--------------------------------------------------------------------------------

Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

11.07 Survival. The obligations of the Borrower under Sections 5.01, 5.05, 5.06
and 11.03 hereof, and the obligations of the Lenders under Section 10.05 hereof,
shall survive the repayment of the Loans and the termination of the Commitments
and, in the case of any Lender that may assign any interest in its Commitment or
Loan hereunder, shall, in the case of any event or circumstance that occurred
prior to the effective date of such assignment, survive the making of such
assignment, notwithstanding that such assigning Lender may cease to be a
“Lender” hereunder. In addition, each representation and warranty made, or
deemed to be made by a notice of any Loan, herein or pursuant hereto shall
survive the making of such representation and warranty, and no Lender shall be
deemed to have waived, by reason of making its Loan, any Default that may arise
by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Loan was made.

11.08 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

11.09 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.10 Governing Law; Submission to Jurisdiction. This Agreement and the Notes
shall be governed by, and construed in accordance with, the law of the State of
New York. The Borrower hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the State of New York,
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Borrower hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

11.11 Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Bridge Loan Agreement

57



--------------------------------------------------------------------------------

11.12 Treatment of Certain Information; Confidentiality.

(a) The Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Subsidiaries (in connection with this Agreement or
otherwise) by any Lender or by one or more subsidiaries or affiliates of such
Lender, and the Borrower hereby authorizes each Lender to share any information
delivered to such Lender by the Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) below as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans and the termination of
the Commitments.

(b) Each Lender and the Administrative Agent agrees (on behalf of itself and
each of its affiliates, directors, officers, employees and representatives) to
keep confidential any non-public information supplied to it by the Borrower
pursuant to this Agreement, provided that nothing herein shall limit the
disclosure of any such information (i) after such information shall have become
public (other than through a violation of this Section 11.12), (ii) to the
extent required by statute, rule, regulation or judicial process, (iii) to
counsel for any of the Lenders or the Administrative Agent, (iv) to bank
examiners (or any other regulatory authority or self-regulatory body having
jurisdiction over any Lender or the Administrative Agent), or to auditors or
accountants, (v) to the Administrative Agent or any other Lender, (vi) in
connection with the enforcement of rights or remedies hereunder, (vii) to a
subsidiary or affiliate of such Lender as provided in paragraph (a) above or
(viii) to any assignee or Participant (or prospective, assignee or Participant),
so long as such assignee or Participant (or prospective assignee or Participant)
first executes and delivers to the respective Lender a Confidentiality Agreement
substantially in the form of Exhibit E hereto (or executes and delivers to such
Lender an acknowledgement to the effect that it is bound by the provisions of
this Section 11.12(b), which acknowledgement may be included as part of the
respective assignment or participation agreement pursuant to which such assignee
or participant acquires an interest in the Loans hereunder); provided, further,
that in no event shall any Lender or the Administrative Agent be obligated or
required to return any materials furnished by the Borrower. The obligations of
any assignee that has executed a Confidentiality Agreement in the form of
Exhibit E hereto shall be superseded by this Section 11.12 upon the date upon
which such assignee becomes a Lender hereunder pursuant to Section 5.07 or
11.06(b) hereof.

(c) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE

 

Bridge Loan Agreement

58



--------------------------------------------------------------------------------

MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS SUBSIDIARIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(d) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

11.13 USA PATRIOT Act . Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

Bridge Loan Agreement

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER CAPITAL ONE FINANCIAL CORPORATION By  

/s/  Stephen Linehan

Name:   Stephen Linehan Title:   Senior Vice President and Treasurer

 

Bridge Loan Agreement

60



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT JPMORGAN CHASE BANK, N.A. By  

/s/  Christie Herrick

Name:   Christie Herrick Title:   Vice President LENDERS JPMORGAN CHASE BANK,
N.A. By  

/s/  Christie Herrick

Name:   Christie Herrick Title:   Vice President CITIBANK, N.A. By  

/s/  Robert B. Goldstein

Name:   Robert B. Goldstein Title:   Managing Director Citigroup/Global
Financial Institutes

 

Bridge Loan Agreement

61



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/  Jeffrey M. Shaver

Name:   Jeffrey M. Shaver Title:   Vice President

 

Bridge Loan Agreement

62



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By  

/s/  Alison A. McGuigan

Name:   Alison A. McGuigan Title:   Associate Director

 

Bridge Loan Agreement

63



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By  

/s/  Jay Chall

Name:   Jay Chall Title:   Director By  

/s/  James Neira

Name:   James Neira Title:   Associate

 

Bridge Loan Agreement

64



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/  Ruth Leung

Name:   Ruth Leung Title:   Director By  

/s/  Richard Herder

Name:   Richard Herder Title:   Managing Director

 

Bridge Loan Agreement

65



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB By  

/s/  Janine M. Shugan

Name:   Janine M. Shugan Title:   Authorized Signatory

 

Bridge Loan Agreement

66



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By  

/s/  Daniel Twenge

Name:   Daniel Twenge Title:   Vice President MORGAN STANLEY SENIOR FUNDING By  

/s/  Eugene R. Martin

Name:   Eugene R. Martin Title:   Vice President

 

Bridge Loan Agreement

67



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By  

/s/  Grainne M. Pergolini

Name:   Grainne M. Pergolini Title:   Vice President

 

Bridge Loan Agreement

68



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

NAME OF LENDER

   COMMITMENT

JPMorgan Chase Bank, N.A.

   $ 924,000,000

Citibank, N.A.

   $ 924,000,000

Bank of America, N.A.

   $ 336,000,000

Barclays Bank plc

   $ 336,000,000

Credit Suisse, Cayman Islands Branch

   $ 336,000,000

Deutsche Bank AG New York Branch

   $ 336,000,000

Lehman Brothers Bank, FSB

   $ 336,000,000

Morgan Stanley Bank

   $ 300,000,000

Morgan Stanley Senior Funding

   $ 36,000,000

Wachovia Bank, National Association

   $ 336,000,000       

TOTAL

   $ 4,200,000,000       

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 7.03—Litigation

1. American Express Travel Related Services Company, Inc., filed a lawsuit
against MasterCard and Visa as well as several of their member banks under
United States antitrust law. Capital One Bank, Capital One, F.S.B., and Capital
One are named defendants.

2. A number of entities, each purporting to represent a class of retail
merchants filed antitrust lawsuits against MasterCard and Visa as well as
several of their member banks. Capital One, F.S.B., and Capital One are named
defendants.

Please refer to the section entitled “Industry Litigation” in Note 8 under the
heading “Notes to Condensed Consolidated Financial Statements” in the Form 10-Q
filed by the Borrower with the Securities and Exchange Commission on May 4, 2006
for further information with respect to the pending litigation referenced above.

 

Schedule 7.03



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Note]

PROMISSORY NOTE

$                                    , 200  

New York, New York

FOR VALUE RECEIVED, CAPITAL ONE FINANCIAL CORPORATION, a corporation organized
under the laws of the State of Delaware (the “Borrower”), hereby promises to pay
to the order of                                      (the “Lender”), for account
of its Applicable Lending Office provided for by the Bridge Loan Agreement
referred to below, at the Administrative Agent’s Account, the principal sum of
             Dollars (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Bridge Loan Agreement), in Dollars and in immediately available funds, on the
date and in the principal amounts provided in the Bridge Loan Agreement, and to
pay interest on the unpaid principal amount of each such Loan, to such Account,
in like money and funds, for the period commencing on the date of such Loan
until such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Bridge Loan Agreement.

This Note is one of the Notes referred to in the Bridge Loan Agreement dated as
of May 9, 2006 (as modified and supplemented and in effect from time to time,
the “Bridge Loan Agreement”) among Capital One Financial Corporation, the
lenders party thereto (including the Lender) and JPMorgan Chase Bank, N.A., as
Administrative Agent, and evidences the Loan made by the Lender thereunder.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Bridge Loan Agreement.

The Bridge Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 11.06 of the Bridge Loan Agreement, this Note may
not be assigned by the Lender to any other Person.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

CAPITAL ONE FINANCIAL CORPORATION By  

 

Title:  

 

Note



--------------------------------------------------------------------------------

EXHIBIT B-1

[Form of Opinion of Special New York Counsel to the Borrower]

                         , 2006

Each of the Lenders Party

to the Bridge Loan Agreement

Referred to Below

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, NY 10017

Ladies and Gentlemen:

We have acted as special New York counsel to Capital One Financial Corporation
(the “Borrower”) in connection with the Bridge Loan Agreement (the “Bridge Loan
Agreement”) dated as of May 9, 2006 among the Borrower, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Bridge Loan Agreement.

As to facts relevant to the opinions expressed herein, we have examined and
relied upon the representations and warranties made in (or pursuant to) the
Bridge Loan Agreement and the certificates and other instruments delivered
pursuant thereto. We have assumed that all such representations and warranties
are accurate. We have not reviewed the dockets or other records of any
governmental or regulatory body.

In connection with the opinions herein, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
items submitted to us as originals and the conformity with originals of all
items submitted to us as copies.

We have assumed for purposes of our opinions hereinafter set forth that the
Bridge Loan Agreement has been duly authorized, executed and delivered by each
of the parties thereto (other than the Borrower) and is a binding obligation of
each such party (other than the Borrower) and that each such party (other than
the Borrower) is duly organized and validly existing under the jurisdiction in
which it is organized and has full power, authority and legal right to execute,
deliver and perform the Bridge Loan Agreement.

Based on and subject to the foregoing and the other paragraphs hereof, and such
examination of law as we have deemed necessary, we are of the opinion that:

 

Opinion of Special New York Counsel to the Borrower



--------------------------------------------------------------------------------

1. The Borrower has all requisite power and authority to execute and deliver the
Bridge Loan Agreement and the Notes and perform its obligations thereunder and
has taken all necessary action to authorize the execution, delivery and
performance thereof.

 

2. The Bridge Loan Agreement has been, and the Notes when executed and delivered
in accordance with the Bridge Loan Agreement will be, duly executed and
delivered by the Borrower. The Bridge Loan Agreement constitutes, and the Notes
when executed and delivered in accordance with the Bridge Loan Agreement will
constitute, legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms.

 

3. Neither the execution, delivery and performance by the Borrower of the Bridge
Loan Agreement and the Notes, nor the compliance by the Borrower with the terms
and provisions thereof: (a) violates the General Corporation Law of the State of
Delaware, any law, statute or regulation of the State of New York or any federal
law of the United States (including Regulations T, U and X of the Board of
Governors of the Federal Reserve System) that, in each case, is applicable to
the Borrower and which, in our experience, would normally apply to transactions
of the type contemplated by the Bridge Loan Agreement and the Notes, or (b) any
provision of the organizational documents of the Borrower.

 

4. No consent, approval or authorization of, or filing with, any governmental
authority of the State of New York or the United States of America that, in each
case, is applicable to the Borrower is required for (a) the due execution,
delivery and performance by the Borrower of the Bridge Loan Agreement and the
Notes or (b) the validity, binding effect or enforceability of the Bridge Loan
Agreement and the Notes, except (i) in each case as have previously been made or
obtained, and (ii) consents, approvals, authorizations or filings as may be
required to be obtained or made by any Lender as a result of its involvement in
the transactions contemplated by the Bridge Loan Agreement.

The opinions set forth above are subject to the following limitations and
qualifications:

(a) Our opinions are limited to the federal law of the United States of America,
the laws of the State of New York and General Corporation Law of the State of
Delaware, and we do not express any opinion concerning any other law.

(b) Our opinions are subject to (i) the effect of bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation, fraudulent
conveyance, fraudulent transfer, equitable subordination, readjustment of debt,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the rights or remedies of creditors generally, and (ii) the effect of
general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
considered in a proceeding in equity or at law) and by limitations on he
availability of specific performance, injunctive relief or other equitable
remedies.

(c) We express no opinion as to any provision of the Bridge Loan Agreement and
the Notes that (i) provides for a manner of service of process different than
that prescribed or permitted by law; (ii) relates to severability or
separability; (iii) relates to indemnification or reimbursement obligations to
the extent any such provision violates public policy; (iv) purports to require
that all amendments, waivers and terminations be in writing or to require
disregard of any course of dealing between parties; (v) purports to waive the
right to object to venue or to assert forum non conveniens; or (vi) purports to
grant rights of set-off to participants.

 

Opinion of Special New York Counsel to the Borrower

2



--------------------------------------------------------------------------------

This opinion is delivered only to you in connection with the Bridge Loan
Agreement and is solely for your benefit and may not be relied upon or used by,
circulated, quoted or referred to, nor may copies be delivered to, any other
person, other than your assignees, transferees and prospective assignees and
transferees, without our prior written consent. We disclaim any obligation to
update this opinion letter for events occurring or coming to our attention after
the date hereof.

Very truly yours,

 

Opinion of Special New York Counsel to the Borrower

3



--------------------------------------------------------------------------------

EXHIBIT B-2

[Form of Opinion of Counsel to the Borrower]

                         , 2006

Each of the Lenders party

to the Bridge Loan Agreement

referred to below

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

I am the                                          of Capital One Financial
Corporation (the “Borrower”), and, together with other attorneys under my
supervision, have acted as counsel to the Borrower in connection with (i) the
Bridge Loan Agreement (the “Bridge Loan Agreement”) dated as of May 9, 2006
among the Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, providing for loans to be made by the Lenders to the
Borrower in an aggregate initial principal amount not exceeding $4,200,000,000
and (ii) the various other agreements, instruments and other documents referred
to in the next following paragraph. Capitalized terms used but not defined
herein have the respective meanings given to such terms in the Bridge Loan
Agreement. This opinion letter is being delivered pursuant to Section 6.01(d) of
the Bridge Loan Agreement.

In rendering the opinions expressed below, we have examined executed or
conformed counterparts, or copies otherwise identified to our satisfaction of
the following agreements, instruments and other documents, copies of which have
been delivered to you:

(a) the Bridge Loan Agreement;

(b) the Notes; and

(c) such records of the Borrower and such other documents as we have deemed
necessary or appropriate as a basis for the opinions set forth below.

 

Opinion of Counsel to the Borrower



--------------------------------------------------------------------------------

We have obtained or have been furnished with, and as to factual matters have
relied upon, such certificates, advice and assurances from representatives of
the Borrower, public officials and others and the representations and warranties
and covenants and agreements of the parties contained in the Bridge Loan
Agreement as we have deemed necessary or appropriate for the purposes of this
opinion. In connection with the opinions herein, we have assumed the legal
capacity of all natural persons, the authenticity of all items submitted to us
as originals and the conformity with originals of all items submitted to us as
copies. We have also assumed the genuineness of all signatures and the due
execution and delivery pursuant to due authorization of the Bridge Loan
Agreement and the Notes by, and the valid and binding nature of the Bridge Loan
Agreement and the Notes on, the parties thereto other than the Borrower.

Based on and subject to the foregoing and the other paragraphs hereof, it is my
opinion that:

1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Delaware.

2. The Borrower has the corporate power to execute and deliver the Bridge Loan
Agreement and the Notes and to consummate the transactions set forth therein.
The Borrower has the corporate power to borrow under the Bridge Loan Agreement.

3. The Bridge Loan Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of the Borrower.

4. The Bridge Loan Agreement has been, and the Notes when executed and delivered
in accordance with the Bridge Loan Agreement will be, duly executed and
delivered by the Borrower.

5. Neither the execution and delivery by the Borrower of the Bridge Loan
Agreement and the Notes nor the performance by the Borrower of its obligations
under the Bridge Loan Agreement and the Notes result in a breach of the terms
of, or constitute a default under the applicable organizational documents of the
Borrower, each as amended, and do not result in a material breach of the terms
of, or constitute a material default under (i) any rule, order (known to me),
statute or regulation, to the extent the foregoing relate to Delaware corporate,
or other Delaware laws or United States federal law, of any Delaware or United
States court, regulatory body, or administrative or governmental agency having
jurisdiction over the Borrower, as applicable or (ii) the terms of any material
indenture or other material agreement or instrument to which the Borrower is a
party (and, for purposes of clauses (i) and (ii) of this paragraph 5, a breach
or default is “material” solely if it would materially adversely affect the
validity or enforceability of, or the rights and remedies of the Lenders or the
Administrative Agent under, the Bridge Loan Agreement).

6. Except as set forth in Schedule 7.03 to the Bridge Loan Agreement, to my
knowledge there are no actions, proceedings or investigations pending or
threatened in writing before any court, governmental or regulatory authority or
agency against or affecting the Borrower or any of its Subsidiaries or any of
their respective Properties, except proceedings that, if adversely determined,
would not have a Material Adverse Effect.

 

Opinion of Counsel to the Borrower

2



--------------------------------------------------------------------------------

Insofar as the foregoing opinions relate to the good standing of the Borrower,
they are based solely on a certificate of good standing dated
[                    ], 2006 received from the Secretary of State of the State
of Delaware and attached hereto as Exhibit A.

The foregoing opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar law affecting
the rights and remedies of creditors generally as may be in effect from time to
time and (ii) general principles of equity, regardless of whether such is
considered in a proceeding at law or in equity. We note that the rights to
indemnity and contribution under the Bridge Loan Agreement may be limited by
United States federal laws or the public policy underlying such laws.

The opinions expressed herein are limited to, and I express no opinion as to any
jurisdiction other than, the Delaware General Corporation Law and the federal
law of the United States of America.

This opinion letter is delivered to you in connection with the above described
transaction and is solely for your benefit and may not be relied upon or used
by, circulated, quoted or referred to, nor may copies be delivered to, any other
person without my prior written consent. We disclaim any obligation to update
this opinion letter for events occurring or coming to our attention after the
date hereof.

 

Very truly yours, [                    ]

 

Opinion of Counsel to the Borrower

3



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Opinion of Special New York Counsel to JPMorgan]

                    , 2006

Each of the Lenders party

to the Bridge Loan Agreement

referred to below

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

We have acted as special New York counsel to JPMorgan Chase Bank, N.A.
(“JPMorgan”) in connection with (i) the Bridge Loan Agreement dated as of May 9,
2006 (the “Bridge Loan Agreement”) among Capital One Financial Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan, as Administrative Agent,
providing for loans to be made by the Lenders to the Borrower in an aggregate
principal amount not exceeding $4,200,000,000 and (ii) the various other
agreements, instruments and other documents referred to in the next following
paragraph. Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Bridge Loan Agreement. This opinion letter
is being delivered pursuant to Section 6.01(e) of the Bridge Loan Agreement.

In rendering the opinions expressed below, we have examined the following
agreements, instruments and other documents:

(a) the Bridge Loan Agreement; and

(b) such other documents as we have deemed necessary as a basis for the opinions
expressed below.

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies,
and we have assumed that all authorizations, approvals or consents of, and all
filings and registrations with, any governmental or regulatory authority or
agency required for the making and performance by the Borrower of the Bridge
Loan Agreement have been obtained or made and are in effect. When relevant facts
were not independently established, we have relied upon representations made in
or pursuant to the Bridge Loan Agreement.

Opinion of Special New York Counsel to JPMorgan



--------------------------------------------------------------------------------

In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that:

(i) such documents have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Borrower) constitute legal, valid, binding and enforceable obligations of,
all of the parties to such documents;

(ii) all signatories to such documents have been duly authorized; and

(iii) all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Bridge Loan Agreement constitutes, and each of the Notes,
when duly executed and delivered in accordance with the Bridge Loan Agreement
will constitute, the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as may be
limited by bankruptcy, fraudulent conveyance or transfer, insolvency,
receivership, conservatorship, reorganization, moratorium or other similar laws
relating to or affecting the rights of creditors generally and is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including, without limitation, (a) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.

The foregoing opinions are subject to the following comments and qualifications:

(A) The enforceability of Section 11.03 of the Bridge Loan Agreement may be
limited by (i) laws rendering unenforceable indemnification contrary to Federal
or state securities laws and the public policy underlying such laws and
(ii) laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

(B) The enforceability of provisions in the Bridge Loan Agreement to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose, (ii) Section 4.07(c) of
the Bridge Loan Agreement, (iii) the second sentence of Section 11.10 of the
Bridge Loan Agreement, insofar as such sentence relates to the subject matter
jurisdiction of the United States District Court for the Southern

 

Opinion of Special New York Counsel to JPMorgan

2



--------------------------------------------------------------------------------

District of New York to adjudicate any controversy related to the Bridge Loan
Agreement and the Notes or (iv) the waiver of inconvenient forum set forth in
the third sentence of Section 11.10 of the Bridge Loan Agreement with respect to
proceedings in the United States District Court for the Southern District of New
York.

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction.

At the request of our client, this opinion letter is, pursuant to
Section 6.01(e) of the Bridge Loan Agreement, provided to you by us in our
capacity as special New York counsel to JPMorgan and may not be relied upon by
any Person for any purpose other than in connection with the transactions
contemplated by the Bridge Loan Agreement without, in each instance, our prior
written consent.

Very truly yours,

WFC/[RJW]

 

Opinion of Special New York Counsel to JPMorgan

3



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Notice of Borrowing]

[Date]

 

To:  

JPMorgan Chase Bank, N.A.,

as Administrative Agent

From:   Capital One Financial Corporation Re:   Notice of Borrowing

Pursuant to Section 2.02 of the Bridge Loan Agreement dated as of May 9, 2006
(as modified and supplemented and in effect from time to time, the “Bridge Loan
Agreement”) among Capital One Financial Corporation, as the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
the undersigned Borrower hereby gives notice of the borrowing of Loans described
below:

 

Aggregate Principal Amount of Loans to be borrowed:   ____________________
Business Day of Borrowing:   ____________________ Type of Loans to be borrowed:
  ____________________ Interest Period to be applicable:   ____________________

This Notice of Borrowing constitutes a certification by the Borrower to the
effect set forth in Section 6.02(b) of the Bridge Loan Agreement, both as of the
date of this Notice of Borrowing and, unless the undersigned notifies the
Administrative Agent prior to the Borrowing Date, as of the Borrowing Date.

Terms used herein have the meanings assigned to them in the Bridge Loan
Agreement.

 

CAPITAL ONE FINANCIAL CORPORATION

By

 

 

Title:

 

Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Confidentiality Agreement]

CONFIDENTIALITY AGREEMENT

[Date]

[Insert Name and

  Address of Prospective

  Participant or Assignee]

 

  Re: Bridge Loan Agreement dated as of May 9, 2006 (as modified and
supplemented and in effect from time to time, the “Bridge Loan Agreement”) among
Capital One Financial Corporation, as the Borrower, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Ladies and Gentlemen:

As a Lender party to the Bridge Loan Agreement, we have agreed with the Borrower
pursuant to Section 11.12 of the Bridge Loan Agreement to keep confidential,
except as otherwise provided therein, all non-public information delivered to us
pursuant to the Bridge Loan Agreement.

As provided in said Section 11.12, we are permitted to provide you, as a
prospective [holder of a participation in the Loans (as defined in the Bridge
Loan Agreement)] [assignee Lender], with certain of such non-public information
subject to the execution and delivery by you, prior to receiving such non-public
information, of a Confidentiality Agreement in this form. Such information will
not be made available to you until your execution and return to us of this
Confidentiality Agreement.

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your affiliates, directors, officers, employees and representatives
and for the benefit of us and the Borrower) that (A) such information will not
be used by you except in connection with the proposed
[participation][assignment] mentioned above and (B) you shall keep such
information confidential, provided that (x) nothing herein shall limit the
disclosure of any such information (i) after such information shall have become
public (other than through a violation of Section 11.12 of the Bridge Loan
Agreement), (ii) to the extent required by statute, rule, regulation or judicial
process, (iii) to your counsel or to counsel for any of the Lenders or the
Administrative Agent, (iv) to bank examiners (or any other regulatory authority
or self-regulatory body having jurisdiction over any Lender or the
Administrative Agent), or to auditors

Confidentiality Agreement



--------------------------------------------------------------------------------

or accountants, (v) to the Administrative Agent or any other Lender, (vi) in
connection with the enforcement of rights or remedies under the Bridge Loan
Agreement, (vii) to a subsidiary or affiliate of yours as provided in
Section 11.12(a) of the Bridge Loan Agreement or (viii) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) first executes and delivers
to you a Confidentiality Agreement substantially in the form hereof and (y) in
no event shall you be obligated to return any materials furnished to you
pursuant to this Confidentiality Agreement.

If you are a prospective assignee, your obligations under this Confidentiality
Agreement shall be superseded by Section 11.12 of the Bridge Loan Agreement on
the date upon which you become a Lender under the Bridge Loan Agreement pursuant
to Section 5.07 or 11.06(b) thereof. This Confidentiality Agreement shall be
governed by, and construed in accordance with, the law of the State of New York
without reference to choice of law doctrine.

Please indicate your agreement to the foregoing by signing as provided below the
enclosed copy of this Confidentiality Agreement and returning the same to us.

 

Very truly yours, [INSERT NAME OF LENDER] By  

 

Title:  

 

The foregoing is agreed to as of the date of this letter: [INSERT NAME OF
PROSPECTIVE PARTICIPANT OR ASSIGNEE] By  

 

Title:  

 

Assignment and Assumption

2



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Bridge Loan Agreement identified below (as
amended, the “Bridge Loan Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Bridge Loan Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Bridge Loan Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Bridge Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

  ________________________________

2.      Assignee:

  ________________________________   [and is an Affiliate/Approved Fund of
[identify Lender]1]

 

Assignment and Assumption



--------------------------------------------------------------------------------

3. Borrower:    Capital One Financial Corporation

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Bridge Loan
Agreement

5.      Bridge Loan Agreement:

   The $4,200,000,000 Bridge Loan Agreement dated as of May 9, 2006 among
Capital One Financial Corporation, as the Borrower, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent

6.      Assigned Interest:

  

 

Facility Assigned  

Aggregate Amount of

Commitment/Loans for

all Lenders

 

Amount of

Commitment/Loans

Assigned

 

Percentage Assigned of

Commitment/Loans2

  $   $   %

Effective Date (herein, the “Effective Date”):                          , 20    
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

1 Select as applicable.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Assignment and Assumption

2



--------------------------------------------------------------------------------

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

Assignment and Assumption

3



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

By

 

 

Title:

 

[Consented to:]4

CAPITAL ONE FINANCIAL CORPORATION

By

 

 

Title:

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Bridge Loan Agreement.

4 To be added only if the consent of the Borrower is required by the terms of
the Bridge Loan Agreement.

 

Assignment and Assumption

4



--------------------------------------------------------------------------------

ANNEX 1

$4,200,000,000 BRIDGE LOAN AGREEMENT DATED AS OF MAY     , 2006

AMONG CAPITAL ONE FINANCIAL CORPORATION, AS THE BORROWER, CERTAIN

LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS

ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Bridge Loan Agreement or the Notes, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Bridge Loan Agreement
or the Notes or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of the Bridge Loan Agreement or the Notes or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of its respective obligations under the Bridge Loan Agreement or
the Notes.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Bridge Loan Agreement, (ii) it satisfies
the requirements, if any, specified in the Bridge Loan Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Bridge Loan Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received and/or had the opportunity to review a copy of
the Bridge Loan Agreement to the extent it has in its sole discretion deemed
necessary, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has in its sole discretion deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on

 

Assignment and Assumption



--------------------------------------------------------------------------------

the Administrative Agent or any other Lender, and (v) if it is not a U.S.
Person, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Bridge Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Bridge Loan Agreement and the Notes, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Bridge Loan Agreement are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption

2



--------------------------------------------------------------------------------

EXHIBIT G

[Form of Continuation Notice]

[Date]

 

To:   JPMorgan Chase Bank, N.A.,   as Administrative Agent From:   Capital One
Financial Corporation Re:   Notice of Continuation

Pursuant to Section 2.08 of the Bridge Loan Agreement dated as of May 9, 2006
(as modified and supplemented and in effect from time to time, the “Bridge Loan
Agreement”) among Capital One Financial Corporation, as the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
the undersigned Borrower (terms used but not defined herein to have the
respective meanings assigned to them in the Bridge Loan Agreement) hereby gives
notice irrevocably, that the Borrower hereby requests a [Continuation]
[Conversion] of Loans under the Bridge Loan Agreement and, in connection
therewith, sets forth below the information relating to such [Continuation]
[Conversion] (the “Proposed [Continuation] [Conversion]”).

(a) The Borrower hereby requests that Loans be [Continued] [Converted] as
follows:

(i) The first day of the new Interest Period in respect of the Proposed
[Continuation] [Conversion] shall be                          ,
            (which is a Business Day).

(ii) [If such Eurodollar Loans are to be Continued with no change in any Type of
Loan:] $             of the currently outstanding principal amount of Loans
currently being maintained as Loans with an Interest Period of [one] [two]
[three] [six] month(s), the last day of which is the first day of the Proposed
Continuation referred to in clause (i) above, should be continued as
$             of Loans with an Interest Period of [one] [two] [three] [six]
month(s).

(iii) [If such Loans are to be Converted:] $             of the currently
outstanding principal amount of Loans which are [Base Rate Loans] [Eurodollar
Loans with an Interest Period of [one] [two] [three] [six] month(s), the last
day of which is the first day of the Proposed Conversion referred to in
clause (i) above] should be converted to [Base Rate Loans] [Eurodollar Loans
with an Interest Period of [one] [two] [three] [six] month(s)].

(b) The Borrower hereby certifies that, as of the date hereof, no Event of
Default has occurred and is continuing.

 

Notice of Continuation



--------------------------------------------------------------------------------

Terms used herein have the meanings assigned to them in the Bridge Loan
Agreement.

 

CAPITAL ONE FINANCIAL CORPORATION By  

 

Title:  

 

Notice of Continuation